


EXECUTION COPY




[churchill2013thirdame_image1.gif]
    
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


DATED AS OF MAY 17, 2013


AMONG


CHURCHILL DOWNS INCORPORATED,


THE LENDERS,


THE GUARANTORS,


AND


JPMORGAN CHASE BANK, N.A.
AS AGENT AND COLLATERAL AGENT


WITH


PNC BANK, NATIONAL ASSOCIATION
AS SYNDICATION AGENT


AND


FIFTH THIRD BANK, U.S. BANK, NATIONAL ASSOCIATION AND WELLS FARGO BANK, NATIONAL
ASSOCIATION
AS DOCUMENTATION AGENTS


_______________________________________________________________


J.P. MORGAN SECURITIES LLC AND PNC CAPITAL MARKETS LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS




TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1

1.1
Certain Defined Terms    1

1.2
Amendment and Restatement of Previous Credit Agreement    23

ARTICLE II THE CREDITS
23

2.1
Revolving Loan Commitment    23

2.2
Swing Line Loans    23

2.2.1
Amount of Swing Line Loans    23

2.2.2
Borrowing Notice    24

2.2.3
Making of Swing Line Loans    24

2.2.4
Repayment of Swing Line Loans    24

2.2.5
Working Cash Sweep Rider    25

2.3
Letter of Credit Subfacility    25

2.3.1
Issuance    25

2.3.2
Participations    25

2.3.3
Notice    26

2.3.4
LC Fees    26

2.3.5
Administration; Reimbursement by Lenders    27

2.3.6
Reimbursement by Borrower    27

2.3.7
Obligations Absolute    27

2.3.8
Actions of LC Issuer    28

2.3.9
Indemnification    28

2.3.10
Lenders’ Indemnification    29

2.3.11
Facility LC Collateral Account    29

2.3.12
Rights as a Lender    29

2.3.13
Replacement of an LC Issuer    29

2.3.14
LC Issuer Agreements    30

2.4
Required Payments; Termination    30

2.5
Ratable Loans    30

2.6
Types and Number of Eurodollar Advances    30

2.7
Commitment Fee; Reductions in Aggregate Commitment    30

2.8
Minimum Amount of Each Advance    30

2.9
Optional Principal Payments    31

2.10
Method of Selecting Types and Interest Periods for New Advances    31

2.11
Conversion and Continuation of Outstanding Advances    31

2.12
Changes in Interest Rate, etc    32

2.13
Rates Applicable After Default    32

2.14
Method of Payment    32

2.15
Noteless Agreement; Evidence of Indebtedness    33

2.16
Telephonic Notices    33

2.17
Interest Payment Dates; Interest and Fee Basis    33

2.18
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    34

2.19
Lending Installations    34

2.20
Non‑Receipt of Funds by the Agent    34

2.21
Replacement of Lender    35

2.22
Increase in Commitments    35

2.22.1
Amount of Increase in Commitments    35

2.22.2
Eligibility    35

2.22.3
Notice    35

2.22.4
Minimum Amount    35

2.22.5
Implementation of Increase    35

2.22.6
Incremental Term Loan Amendment    37

2.23
Defaulting Lenders    37

ARTICLE III YIELD PROTECTION; TAXES
38

3.1
Yield Protection    38

3.2
Changes in Capital Adequacy Regulations    39

3.3
Availability of Types of Advances    40

3.4
Funding Indemnification    40

3.5
Taxes    40

3.6
Lender Statements; Survival of Indemnity    43

ARTICLE IV CONDITIONS PRECEDENT
44

4.1
Effectiveness of Agreement    44

4.2
Each Credit Extension    46

ARTICLE V REPRESENTATIONS AND WARRANTIES
46

5.1
Existence and Standing    46

5.2
Authorization and Validity    46

5.3
No Conflict; Government Consent    47

5.4
Financial Statements    47

5.5
Material Adverse Change    47

5.6
Taxes    47

5.7
Litigation and Contingent Obligations    48

5.8
Subsidiaries    48

5.9
ERISA    48

5.10
Accuracy of Information    48

5.11
Regulation U    48

5.12
Material Agreements    48

5.13
Compliance With Laws    48

5.14
Ownership of Properties    48

5.15
Plan Assets; Prohibited Transactions    49

5.16
Environmental Matters    49

5.17
Investment Company Act    49

5.18
[Intentionally Omitted]    49

5.19
Post‑Retirement Benefits    49

5.20
Insurance    49

5.21
Solvency    50

5.22
Intellectual Property    50

5.23
Properties    50

5.24
Operating Locations    50

5.25
Certain Licenses    50

5.26
Predecessor Entities of the Loan Parties    50

5.27
USA PATRIOT Act    50

5.28
Embargoed Persons    51

ARTICLE VI COVENANTS
51

6.1
Financial Reporting    51

6.2
Use of Proceeds    53

6.3
Notice of Default    53

6.4
Conduct of Business    53

6.5
Taxes    53

6.6
Insurance    53

6.7
Compliance with Laws    54

6.8
Maintenance of Properties    54

6.9
Inspection    54

6.10
Indebtedness    54

6.11
Merger    55

6.12
Sale of Assets    55

6.13
Investments and Acquisitions    56

6.14
Subsidiaries    59

6.15
Certain Transactions    59

6.16
Liens    59

6.17
Intentionally Omitted    61

6.18
Intentionally Omitted    61

6.19
Affiliates    61

6.20
No Prepayment of Material Subordinated Indebtedness    61

6.21
Recordation of Calder Mortgage    61

6.22
Financial Contracts    62

6.23
Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities    62

6.24
Financial Covenants    62

6.24.1
Interest Coverage Ratio    62

6.24.2
Total Leverage Ratio    62

6.24.3
Senior Secured Leverage Ratio    62

6.24.4
Minimum Adjusted EBITDA    62

6.25
Loan Parties shall enter into Collateral Documents    62

6.26
Maintenance of Patents, Trademarks, Etc    63

6.27
Plans and Benefit Arrangements    63

6.28
Compliance with Laws    63

6.29
Further Assurances    63

6.30
Subordination of Intercompany Loans    63

6.31
Plans and Benefit Arrangements    63

6.32
Issuance of Stock    64

6.33
Changes in Organizational Documents    64

6.34
Contingent Obligations    64

6.35
Other Agreements    65

6.36
Preservation of Existence    65

6.37
Restricted Payments    65

ARTICLE VII DEFAULTS
65

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
68

8.1
Acceleration; Facility LC Collateral Account    68

8.2
Amendments    69

8.3
Preservation of Rights    70

ARTICLE IX GENERAL PROVISIONS
70

9.1
Survival of Representations    70

9.2
Governmental Regulation    70

9.3
Headings    70

9.4
Entire Agreement    70

9.5
Several Obligations; Benefits of this Agreement    70

9.6
Expenses; Indemnification    70

9.7
Numbers of Documents    72

9.8
Accounting    72

9.9
Severability of Provisions    72

9.10
Nonliability of Lenders    72

9.11
Confidentiality    73

9.12
Nonreliance    73

9.13
Disclosure    73

9.14
Joinder of Guarantors    73

9.15
Business Days    74

9.16
No Course of Dealing    74

9.17
Waivers by the Borrower    74

9.18
Incorporation by Reference    74

9.19
Appointment for Perfection    74

9.20
Interest Rate Limitation    74

9.21
No Advisory or Fiduciary Responsibility    75

9.22
USA Patriot Act Notification    75

ARTICLE X THE AGENT
75

10.1
Appointment; Nature of Relationship    75

10.2
Powers    76

10.3
General Immunity    76

10.4
No Responsibility for Loans, Recitals, etc    76

10.5
Action on Instructions of Lenders    76

10.6
Employment of Agents and Counsel    76

10.7
Reliance on Documents; Counsel    77

10.8
Agent’s Reimbursement and Indemnification    77

10.9
Notice of Default    77

10.10
Rights as a Lender    77

10.11
Lender Credit Decision    77

10.12
Successor Agent    78

10.13
Agent and Arranger Fees    78

10.14
Delegation to Affiliates    78

10.15
Execution of Collateral Documents    78

10.16
Collateral Releases    78

10.17
Co-Agents, Documentation Agents, Syndication Agent, etc    79

ARTICLE XI SETOFF; RATABLE PAYMENTS
79

11.1
Setoff    79

11.2
Ratable Payments    79

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
79

12.1
Successors and Assigns    79

12.2
Participations    80

12.2.1
Permitted Participants; Effect    80

12.2.2
Voting Rights    80

12.2.3
Benefit of Certain Provisions    81

12.3
Assignments    81

12.3.1
Permitted Assignments    81

12.3.2
Consents    81

12.3.3
Effect; Effective Date    81

12.3.4
Register    82

12.4
Dissemination of Information    82

12.5
Tax Treatment    82

ARTICLE XIII NOTICES
82

13.1
Notices    82

13.2
Change of Address    83

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS
83

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
83

15.1
CHOICE OF LAW    83

15.2
CONSENT TO JURISDICTION    84

15.3
WAIVER OF JURY TRIAL    84





Commitment Schedule
Pricing Schedule
Exhibit A    Borrower’s Counsel Opinion Requirements    
Exhibit B    Compliance Certificate    
Exhibit C    Form of Assignment and Assumption Agreement    
Exhibit D    Intentionally Omitted    
Exhibit E    Form of Note    
Exhibit F    Form of Notice of Acquisition    
Exhibit G    Intentionally Omitted    
Exhibit H
Form of Intercompany Subordination Agreement    

Exhibit I    Forms of Mortgages and Deeds of Trust    
Exhibit J    Form of Negative Pledge Agreement    
Exhibit K    Form of Third Amended and Restated Pledge and Security
Agreement    
Exhibit L    Form of Lender Joinder    
Exhibit M    Intentionally Omitted    
Exhibit N    Form of Guarantor Joinder    
Exhibit O    Intentionally Omitted    
Exhibit P    Form of Certificate of Chief Financial Officer    
Exhibit Q    Form of Reimbursement Agreement    
Exhibit R    Form of Borrowing Notice    
Exhibit S    Form of Notice of Continuation / Conversion    
Schedule 1    Subsidiaries and other Investments    
Schedule 2    Indebtedness and Liens    
Schedule 3    Less Than 100% Subsidiaries    
Schedule 4.1(i)(p)    Jurisdiction for Personal Property Searches    
Schedule 4.1(i)(q)    Certain Required Third Party Consents    
Schedule 5.22    Intellectual Property    
Schedule 5.23    Real Property    
Schedule 5.24    Operating Locations    
Schedule 5.25    Licenses    
Schedule 5.26    Predecessor Entities    
Schedule 6(a)    Louisiana Mortgages
Schedule 6.22    Existing Rate Management Transactions    





    
CH1 7530237v.9

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This Third Amended and Restated Credit Agreement, dated as of May 17, 2013, is
among CHURCHILL DOWNS INCORPORATED, the GUARANTORS party hereto, the LENDERS
party hereto, the DEPARTING LENDERS, if any, party hereto and JPMORGAN CHASE
BANK, N.A., a national banking association, as AGENT and as COLLATERAL AGENT to
amend and restate the Previous Credit Agreement, which is hereby amended and
restated in its entirety.


WHEREAS, the Borrower has requested, and the Agent, the Collateral Agent, the
Departing Lenders and the Lenders have agreed, to amend the Previous Credit
Agreement;
WHEREAS, the Borrower, the Lenders, the Departing Lenders, the Collateral Agent
and the Agent have agreed (a) to enter into this Agreement in order to (i) amend
and restate the Previous Credit Agreement in its entirety; (ii) re-evidence the
Obligations, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower and (b) that each Departing Lender shall
cease to be a party to the Previous Credit Agreement, as evidenced by its
execution and delivery of its Departing Lender Signature Page; and
WHEREAS, it is the intention of the parties to this Agreement that this
Agreement not constitute a novation and that, from and after the Closing Date,
the Previous Credit Agreement shall be amended and restated hereby and all
references herein to “hereunder,” “hereof,” or words of like import and all
references in any other Loan Document to the “Credit Agreement” or words of like
import shall mean and be a reference to the Previous Credit Agreement as amended
and restated hereby (and any section references to the Previous Credit Agreement
shall refer to the applicable equivalent provision set forth herein although the
section number thereof may have changed);
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Lenders and the Agent, the parties hereto
agree as follows:
ARTICLE I

DEFINITIONS
1.1    Certain Defined Terms. As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
other Loan Party (i) acquires any going business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.


“Adjusted EBITDA” of any Person for any period means the EBITDA for that Person
for that period adjusted as set forth in the following sentence. For the
purposes of calculating Adjusted EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) solely in respect of determining
the Total Leverage Ratio and the Senior Secured Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the EBITDA of such Person for



1

--------------------------------------------------------------------------------




such Reference Period shall be reduced by an amount equal to the EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, EBITDA for such Person for such Reference Period shall be
calculated (a) after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period and (b) without
giving effect to any material impairment charges made by the Person that is the
target in any such Material Acquisition during such Reference Period. As used in
this definition, “Material Acquisition” means any Acquisition that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $50,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $50,000,000.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.


“Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.


“Advance Wagering Deposits” means refundable deposits and amounts held by a Loan
Party for the benefit of persons who made such deposits for the purpose of
future wagering or gaming (including Internet Gaming), ownership of which
deposits and amounts is vested in such persons.


“Affected Lender” has the meaning given it in Section 2.21.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.


“Agent” means JPMorgan in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.


“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
The Aggregate Commitment on the Closing Date is Five Hundred Million and 00/100
Dollars ($500,000,000).


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.


“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.



2

--------------------------------------------------------------------------------




“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.


“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) the Prime Rate in effect for such date, (b) the sum of the
Federal Funds Effective Rate in effect for such day plus 1/2% per annum and (c)
the sum of (i) the quotient of (x) the Eurodollar Base Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), divided by (y) one minus the Reserve
Requirement (expressed as a decimal) applicable to such one month Interest
Period, plus (ii) 1% per annum; provided that, for the avoidance of doubt, the
Eurodollar Base Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service) at
approximately 11:00 a.m. (London time) on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurodollar Base Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate, respectively.


“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
the Commitment Fee is accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means collectively, J.P. Morgan Securities LLC, and its successors,
and PNC Capital Markets LLC, and its successors, in their capacity as Joint Lead
Arrangers and Joint Book Runners for the credit facilities evidenced by this
Agreement.


“Assignment of Patents, Trademarks and Copyrights” shall mean the Assignment of
Patents, Trademarks and Copyrights from time to time executed by the Loan
Parties in favor of the Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Authorized Officer” means any of the chief executive officer, chief financial
officer, any executive vice president, any senior vice president, the treasurer,
and any other officer designated as such by the board of directors of the
Borrower, acting singly.


“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.


“Banking Services” means the Working Cash Sweep Rider and each and any of the
following bank services provided to the Borrower or any of its Subsidiaries by
any Lender or any of its Affiliates: (a) credit cards for commercial customers
(including, without limitation, commercial credit cards and purchasing cards),
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).



3

--------------------------------------------------------------------------------




“Banking Services Obligations” means any and all obligations of the Borrower or
any of its Subsidiaries to the Lenders and their Affiliates, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.


“Benefit Arrangement” shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the Controlled Group.


“Borrower” means Churchill Downs Incorporated, a Kentucky corporation, and its
successors and assigns.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.10, and shall be in a form
satisfactory to the Agent, generally in the form of Exhibit R.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Louisville and New York City for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Louisville for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.


“CDMC” shall mean Churchill Downs Management Company, LLC, a Kentucky limited
liability company, and wholly owned subsidiary of the Borrower.


“Calder” means Calder Race Course, Inc., a Florida corporation.
“Calder Financing Statements” is defined in Section 6.21.
“Calder Mortgage” means the Mortgage executed by Calder in favor of the
Collateral Agent with respect to the Real Property owned by Calder. Calder
executed the Calder Mortgage and delivered such Calder Mortgage to the Agent on
the 2003 Closing Date in a form sufficient for recordation and the Agent may
hereafter record such Mortgage at any time pursuant to Section 6.21.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
(a) having capital and surplus in excess of $100,000,000, (b) a certificate of
deposit issued by Louisville Community Development Bank in an amount not to
exceed $125,000 and (c) other certificates of deposit with other financial
institutions for the purpose of securing amounts due to various other Persons in
an aggregate amount not to exceed $5,000,000 at any

4

--------------------------------------------------------------------------------




one time; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest and
(v) any other investments permitted by the Borrower’s investment policy as such
policy is in effect, and as disclosed to the Agent, prior to the Closing Date
and as such policy may be amended, restated, supplemented or otherwise modified
from time to time with the consent of the Agent.


“Change in Control” means the occurrence of any of the following: Any person (as
such term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act as
in effect on the date of the Closing Date) or related Persons constituting a
group (as such term is used in Rule 13d‑5 under the Exchange Act), other than a
group including, and under the general supervision of, the Excluded Group: (i)
become the “beneficial owners” (as such term is used in Rule 13d-3 under the
Exchange Act as in effect on the date of the Closing Date), directly or
indirectly, of more than 50% of the total voting power of all classes then
outstanding of the voting stock or membership or other equity interests of the
Borrower, or (ii) acquire after the date of the Closing Date (x) the power to
elect, appoint or cause the election or appointment of at least a majority of
the members of the board of directors of the Borrower, through beneficial
ownership of the capital stock of the Borrower or otherwise, or (y) all or
substantially all of the properties and assets of the Borrower.


“Change in Circumstances” has the meaning given it in Section 3.2.


“Change in Law” has the meaning given it in Section 3.1.


“Closing Date” means May 17, 2013.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Collateral” means and includes, collectively but without limitation, all
property and assets in which the Loan Parties grant (or are required to grant
pursuant to the terms hereof) the Collateral Agent for the benefit of the
Lenders an interest as collateral or other security for all or any of the
Secured Obligations, whether real or personal property, whether granted directly
or indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, deed of trust, assignment, pledge,
chattel mortgage, chattel trust, factor’s lien, equipment trust, conditional
sale, trust receipt, lien, charge, lien or title retention, contract, lease or
consignment agreement intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract or otherwise and is
intended to and shall include all real and personal property, tangible and
intangible, of the Loan Parties; provided, however, the term Collateral shall
not include (i) the Horseman’s Account, (ii) Advance Wagering Deposits, (iii)
the bond issued under the Master Plan Bond Transaction and payments owed by one
Loan Party to another Loan Party in connection with the Master Plan Bond
Transaction, (iv) ownership interests of any Loan Party in any (a) Excluded
Subsidiary, (b) any Excluded Entity, and (c) those Persons listed on Schedule 3
hereto in which, as of the Closing Date, a Loan Party directly or indirectly
owns less than 100% of the outstanding interest of such Person and in which the
organizational agreements governing such Person prohibit the applicable Loan
Party from granting a security interest in such ownership interest, and (v) any
chattel paper, contract rights or other general intangibles which are now held
or hereafter acquired by any Loan Party to the extent that such chattel paper,
contract rights or other general intangibles (including, but not limited to,
licenses) are not assignable or capable of being encumbered (a) as a matter of
law or (b) under the terms of any agreement applicable thereto (but solely to
the extent that any such restriction is enforceable and not ineffective under
applicable law) without the consent of the other party to such agreement where
such consent has not been obtained after the applicable Loan Party has made a
reasonably diligent effort satisfactory to the Agent to obtain such consent.


“Collateral Agent” means JPMorgan in its capacity as contractual representative
of the Lenders as Collateral Agent hereunder, and not in its individual capacity
as a Lender.

5

--------------------------------------------------------------------------------






“Collateral Documents” means, collectively, all of the instruments, documents
and agreements executed in connection with this Agreement, the Previous Credit
Agreement, the 2005 Credit Agreement or the 2003 Credit Agreement by which any
Person grants a security interest in Collateral, including without limitation,
those documents referenced in Section 6.25 of this Agreement, which in turn
includes without limitation, the Pledge and Security Agreement, the Mortgages,
the Mortgage Instruments, the Negative Pledge Agreement, the Assignment of
Patents, Trademarks and Copyrights, the Intercompany Subordination Agreement,
the 2004B Collateral Documents, and all other documents or instruments executed
as security for the Secured Obligations from time to time, including, without
limitation, those entered into pursuant to Section 6.29 of this Agreement.


“Collateral Shortfall Amount” is defined in Section 8.1.


“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth for
such Lender on the Commitment Schedule, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3.3 or as otherwise
modified from time to time pursuant to the terms hereof.


“Commitment Fee” is defined in Section 2.7.
    
“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Adjusted EBITDA” for any Reference Period (as defined in the
definition of “Adjusted EBITDA”) means the consolidated Adjusted EBITDA of all
of the Loan Parties for that period, consolidated in accordance with Agreement
Accounting Principles. The EBITDA of the Excluded Subsidiaries shall not be
included in Consolidated Adjusted EBITDA.


“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.
 
“Consolidated Indebtedness” means at any time the Indebtedness of the Loan
Parties calculated on a consolidated basis as of such time in accordance with
Agreement Accounting Principles. The Indebtedness of MVGR described in Schedule
2 and any Excluded Subsidiary shall not be included in Consolidated
Indebtedness.


“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Loan Parties calculated on a consolidated basis for such
period in accordance with Agreement Accounting Principles. The interest expense
paid by an Excluded Subsidiary shall not be included in Consolidated Interest
Expense.


“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of all of the Loan Parties calculated on a consolidated basis for such
period in accordance with Agreement Accounting Principles; provided that there
shall be excluded any income (or loss) of any Excluded Entity, but any such

6

--------------------------------------------------------------------------------




income so excluded may be included in such period or any later period to the
extent of any cash dividends or distributions actually received by a Loan Party
in the relevant period from such Excluded Entity. Except to the extent set forth
in the immediately preceding sentence, the net income (or loss) of any Excluded
Subsidiary shall not be included in Consolidated Net Income.
 
“Consolidated Net Worth” means as of any date of determination total
shareholders’ equity of all of the Loan Parties as of such date determined and
consolidated in accordance with Agreement Accounting Principles. The total
shareholders’ equity of any Excluded Subsidiary shall not be included in
Consolidated Net Worth.


“Consolidated Senior Secured Funded Indebtedness” means at any time the
aggregate dollar amount of Consolidated Funded Indebtedness (including, without
limitation, the Secured Obligations) that is secured by a Lien on any assets of
the Borrower or any Subsidiary.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any guaranty, comfort letter,
operating agreement, take‑or‑pay contract or the obligations of any such Person
as general partner of a partnership with respect to the liabilities of the
partnership.


“Controlled Affiliate” has the meaning assigned to such term in Section 5.27.
    
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.11, and shall be in a
form satisfactory to the Agent, generally in the form of Exhibit S.


“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.


“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.


“Current Fields of Enterprise” means those fields of enterprise that each Loan
Party is engaged in as of the date of this Agreement, and activities related
thereto, including, but not limited to the acquisition of Persons that provide
wagering platforms and Internet Gaming, the acquisition of entertainment event
Persons and the improvement of existing facilities to allow expanded
entertainment venues and such other fields of enterprise as are similar or
reasonably related to the foregoing (or ancillary or complementary thereto),
which, in each case, is conducted in full compliance with applicable law.


“Default” means one or more of the events described in Article VII.


“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans (unless such Lender notifies the Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied) or
participations in Facility LCs or Swing Line Loans within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Agent, any LC Issuer, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it

7

--------------------------------------------------------------------------------




does not intend to comply with its funding obligations under this Agreement or
under other agreements in which it commits to extend credit, (c) failed, within
three (3) Business Days after request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans, (d) otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
(i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
“Departing Lender” means each lender under the Previous Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page. There are
no Departing Lenders.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Previous Credit Agreement on the Closing Date.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“EBITDA” for any Person for any period of determination means that Person’s
Consolidated Net Income plus, without duplication and to the extent deducted
from revenues in determining Consolidated Net Income, (i) interest expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
extraordinary losses incurred other than in the ordinary course of business,
(vi) the one-time contribution by the Borrower of up to $10,000,000 to the
Churchill Downs Foundation, (vii) non-cash expenses related to stock-based
compensation, (viii) non-cash losses, charges or expenses (including (a)
non-cash losses on discontinued operations and asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off including,
without limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to Agreement
Accounting Principles, (c) all non-cash losses from investments recorded using
the equity method, and (d) other non-cash charges including, without limitation,
the amortization of up-front bonuses) (excluding any such non-cash losses,
charges or expenses to the extent that such loss, charge or expense represents
an accrual of, or reserve for, a future cash loss, charge or expense) and (ix)
Pre-Opening Expenses in an aggregate amount not to exceed $10,000,000 for each
capital project giving rise to such Pre-Opening Expenses during such period;
minus, to the extent included in Consolidated Net Income, (1) that Person’s
extraordinary gains realized other than in the ordinary course of business for
such period and (2) any cash payments made during such period in respect of
items described in clauses (vii) and (viii) above subsequent to the fiscal
quarter in which the relevant non-cash expenses were incurred, all determined in
accordance with Agreement Accounting Principles.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Period” is defined in Section 6.24.2.
 
“Embargoed Person” has the meaning assigned to such term in Section 5.28.
 

8

--------------------------------------------------------------------------------




“Environmental Laws” means all applicable federal, provincial, state and local
laws, rules, regulations, reported and publicly available orders, reported
judicial determinations, and reported and publicly available decisions of an
executive body or any governmental or quasi‑governmental entity, whether in the
past, the present or the future, pertaining to health and/or the environment in
effect in any and all jurisdictions in which the Borrowers are at any time
leasing equipment pursuant to a lease or otherwise doing business. The
Environmental Laws shall include, but shall not be limited to, the following:
(1) the Comprehensive Environmental Response, Compensation, and Liability Act,
42 U.S.C. Sections 9601, et seq.; the Superfund Amendments and Reauthorization
Act, Public Law 99‑499, 100 Stat. 1613; the Resource Conservation and Recovery
Act, 42 U.S.C. Sections 6901, et seq.; the National Environmental Policy Act, 42
U.S.C. Section 4321; the Safe Drinking Water Act, 42 U.S.C. Sections 300F, et
seq.; the Toxic Substances Control Act, 15 U.S.C. Section 2601; the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801; the Federal Water
Pollution Control Act, 33 U.S.C. Sections 1251; et seq.; the Clean Air Act, 42
U.S.C. Section 7401, et seq.; and the regulations promulgated in connection
therewith; and (2) Environmental Protection Agency regulations pertaining to
asbestos (including 40 C.F.R. Part 61, Subpart M); Occupational Safety and
Health Administration regulations pertaining to asbestos (including 29 C.F.R.
Sections 1910.1001 and 1926.58); and any state, province and local laws and
regulations pertaining to Hazardous Materials and/or asbestos.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurodollar Rate.


“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page on such screen) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars in the London interbank market with
a maturity comparable to such Interest Period. In the event that such rate does
not appear on such page (or on any successor or substitute page), the
“Eurodollar Base Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in Dollars in
the London interbank market as may be selected by the Agent or, in the absence
of such availability, by reference to the rate at which deposits in Dollars in
an amount equal to $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.


“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.


“Exchange Act” means the Securities Exchange Act of 1934.



9

--------------------------------------------------------------------------------




“Excluded Entities” means any corporation, partnership, limited liability
company or other Person in which the Loan Parties hold an ownership interest,
either directly or indirectly, and which is not a Loan Party.
“Excluded Group” means and includes Duchossois Industries, Inc. and its
Affiliates.
“Excluded Subsidiaries” means any Excluded Entity which is a Subsidiary of any
of the Loan Parties. The Excluded Subsidiaries on the Closing Date are:
Tracknet, LLC, Bluff Holdings Georgia, Inc., Bluff Holdings Company, LLC,
Velocity Wagering HC, LLC, Velocity Wagering Ltd., CD HRTV HC, LLC and United
Tote Company Canada.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the guarantee of such Subsidiary Guarantor becomes or
would become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) Taxes imposed on its overall net income, and
franchise and branch profits Taxes imposed on it, by (a) the jurisdiction under
the laws of which such Lender or the Agent is incorporated or organized or (b)
the jurisdiction in which the Agent’s or such Lender’s principal executive
office or such Lender’s applicable Lending Installation is located or (c) that
are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21) or (b) such Lender changes its Lending
Installation, except in each case to the extent that, pursuant to Section 3.5,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its Lending
Installation, (iii) Taxes attributable to such recipient’s failure to comply
with Section 3.5(v) and (iv) any U.S. federal withholding Taxes imposed under
FATCA.


“Executive Order” has the meaning assigned to such term in Section 5.28.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Facility LC” is defined in Section 2.3.1.


“Facility LC Application” is defined in Section 2.3.3.


“Facility LC Collateral Account” is defined in Section 2.3.11.


“Facility Termination Date” means May 17, 2018, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

10

--------------------------------------------------------------------------------






“Fair Grounds Assignment and Subordination of Lease and Management Agreement”
shall mean the Assignment and Subordination of Lease and Management Agreement,
dated as of October 14, 2004, between Churchill Downs Louisiana Horseracing
Company, L.L.C., as Landlord, and Fair Grounds Corporation, as Tenant.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published on the next succeeding day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
10:00 a.m. (Louisville time) on such day on such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by the
Agent in its sole discretion.


“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and/or (ii) any Rate Management
Transaction.


“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower or its Domestic Subsidiaries (other than a
Domestic Subsidiary which is an Excluded Subsidiary or which is owned by a
Foreign Subsidiary) directly owns or Controls more than 50% of such Foreign
Subsidiary’s issued and outstanding Equity Interests.


“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.


“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Floating Rate.


“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Floating Rate.


“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 5.28.
 
“Foreign Lender” means a Lender that is not a U.S. Person for U.S. federal
income tax purposes.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Guarantor Joinder” is defined in Section 9.14.


“Guarantors” means, subject to Section 6.12(iii) collectively, Churchill Downs
Management Company, LLC, Churchill Downs Investment Company , Calder Race
Course, Inc., Tropical Park, LLC., Arlington Park Racecourse, LLC, Arlington OTB
Corp., Quad City Downs, Inc., Churchill Downs Louisiana

11

--------------------------------------------------------------------------------




Horseracing Company, L.L.C., Churchill Downs Louisiana Video Poker Company,
L.L.C., Video Services, L.L.C., Churchill Downs Technology Initiatives Company,
HCRH, LLC, SW Gaming LLC, United Tote Company, Youbet.com, LLC, Magnolia Hill,
LLC, Churchill Downs Racetrack, LLC, CDTC LLC, MVGR, any Person who becomes a
Guarantor under Section 9.14, and the successors and assigns of any of them, and
“Guarantor” means any one or more of these.


“Guaranty” means that certain Third Amended and Restated Guaranty dated as of
the Closing Date, executed by the Guarantors in favor of the Collateral Agent,
entered into pursuant to this Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.
    
“Hazardous Materials” means any substance, chemical, wastes (medical or
otherwise), or contaminants, including, without limitation, asbestos,
polychlorinated biphenyls (“PCBs”), paint containing lead, gasoline or other
petroleum products, radioactive material, urea formaldehyde foam insulation, and
discharges of sewage or effluent that is designated or defined (either by
inclusion in a list of materials or by reference to exhibited characteristics)
as hazardous, toxic or dangerous, or as a designated or prohibited substance, in
any federal, state, provincial, municipal or local law, by-law, code having the
force of law, or ordinance, including, without limitation, the applicable
Environmental Laws, now existing or hereafter in effect, and all rules having
the force of law and regulations promulgated thereunder.


“Horseman’s Account” means refundable deposits and amounts held by a Loan Party
for the benefit of horsemen, ownership of which deposits and amounts is vested
in such horsemen.


“Incremental Term Loan” is defined in Section 2.22.


“Incremental Term Loan Amendment” is defined in Section 2.22.
    
“Indebtedness” of a Person means (without duplication) such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) LC Obligations, (viii) aggregate undrawn stated amount under
Letters of Credit that are not Facility LCs, plus the aggregate amount of all
reimbursement obligations in connection therewith, and (ix) any other obligation
for borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person, but the term “Indebtedness” does not
include trade payables and accrued expenses, deferred revenue related to the
annual running of the Kentucky Derby, deferred revenue from the leasing or
licensing of PSLs, and obligations under outstanding pari-mutuel tickets that
are payable with respect to races run not more than one year prior to the date
of determination which were incurred in the ordinary course of business, which
are not represented by a promissory note or other evidence of indebtedness and
(other than pari-mutuel tickets) which are not more than thirty (30) days past
due, all determined in accordance with Agreement Accounting Principles.


“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
 
“Indemnity Agreement” shall mean the Environmental Indemnity Agreement, dated as
of the 2003 Closing Date, among the Agent, the Borrower and the Guarantors party
thereto.



12

--------------------------------------------------------------------------------




“Intercompany Subordination Agreement” shall mean a subordination agreement
among the Loan Parties in the form attached hereto as Exhibit H.


“Interest Coverage Ratio” means, as of any date of calculation, the ratio of (a)
Consolidated Adjusted EBITDA to (b) Consolidated Interest Expense, in each
instance computed as provided in Section 6.24.1 and in accordance with Agreement
Accounting Principles.
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six (or, with the consent of each Lender, twelve) months
commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six (or, with the consent of each
Lender, twelve) months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month (or, with the consent of each Lender, twelfth succeeding month), such
Interest Period shall end on the last Business Day of such next, third or sixth
(or, with the consent of each Lender, twelfth) succeeding month. If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.


“Internet Gaming” means wagering platforms conducted primarily through the use
of the internet.


“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“Jazz Fest Subordination Agreement and Estoppel” shall mean the Subordination,
Non-Disturbance and Attornment Agreement dated October 13, 2004, between The New
Orleans Jazz and Heritage Foundation, Inc., as Tenant, and the Collateral Agent
as mortgagee under the Mortgage defined therein, together with the Estoppel
Certificate by The New Orleans Jazz and Heritage Foundation, Inc. in favor of
the Agent and the Collateral Agent.


“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.


“LC Disbursement” means a payment made by a LC Issuer pursuant to a Facility LC.


“LC Exposure” means, at any time, the aggregate principal amount of all LC
Obligations at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.


“LC Fee” is defined in Section 2.3.4.


“LC Issuer” means each of PNC Bank and JPMorgan (or any Subsidiary or Affiliate
of either such Person designated by such Person) in its capacity as issuer of
Facility LCs hereunder.


“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
(including without limitation increases, if any,

13

--------------------------------------------------------------------------------




in the stated amount provided in any Facility LC, whether or not the time for
such increase has occurred) plus (ii) the aggregate unpaid amount at such time
of all Reimbursement Obligations.


“LC Payment Date” is defined in Section 2.3.5.


“LC Reimbursement Agreement” is defined in Section 2.3.3.


“Lenders” means the lending institutions (other than the Departing Lenders)
listed on the signature pages of this Agreement and their respective successors
and assigns, together with any lending institution that becomes a Lender under
Section 12.3. Unless otherwise specified, the term “Lenders” includes PNC Bank
in its capacity as Swing Line Lender.


“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or Affiliate of such Lender or the Agent listed in the
Administrative Questionnaire delivered to the Agent by such entity or on a
Schedule or otherwise selected by such Lender or the Agent pursuant to Section
2.19.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
security interest, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).


“Loan” means a Revolving Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, the Facility LC Applications, the LC
Reimbursement Agreement, any Notes issued pursuant to Section 2.15, the
Collateral Documents, the Guaranty, and all other documents (excluding the
Working Cash Sweep Rider) and/or instruments executed and delivered pursuant to
and/or in connection with the 2003 Credit Agreement, the 2005 Credit Agreement,
the Previous Credit Agreement or this Agreement.


“Loan Parties” means the Borrower and the Guarantors from time to time.


“Louisiana Mortgages” means the Mortgages, Assignments of Rents and Security
Agreements and the Leasehold Mortgages, Assignments of Rents and Security
Agreements and Deeds of Trust encumbering the Loan Parties’ fee or leasehold
interest in those properties listed on 6(a) of the 2004B Amendment and delivered
by each of the applicable Loan Parties with respect to each of the parcels of
real property listed on Schedule 6(a) to the Collateral Agent for the benefit of
the Lenders, as they may be amended and/or supplemented from time to time.


“Master Plan Bond Transaction” means the transaction through which the City of
Louisville, Kentucky (n/k/a Louisville/Jefferson County Metro Government)
Taxable Industrial Building Revenue Bond, Series 2002 (Churchill Downs
Incorporated Project) was issued.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects, of the Loan Parties taken as a whole, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents to which it is a
party, or (iii) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Agent, the LC Issuers, the Collateral Agent or the
Lenders thereunder.



14

--------------------------------------------------------------------------------




“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$30,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).


“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).


“Modify” and “Modification” are defined in Section 2.3.1.


“Money Service Business Laws” means all applicable federal, provincial, state
and local laws, rules, regulations, reported and publicly available orders,
reported judicial determinations, and reported and publicly available decisions
of an executive body or any governmental or quasi‑governmental entity, whether
in the past, the present or the future, pertaining to any Money Service Business
Provider in effect in any and all jurisdictions in which the Borrower or any of
its Subsidiaries are at any time doing business.


“Money Service Business Provider” means a Person that provides any of the
following services: (1) currency dealer or exchanger, (2) check casher, (3)
issuer of traveler’s checks, money orders or open stored value cards, (4) seller
or redeemer of traveler’s checks, money orders, or open stored value cards or
(5) money transmitter.


“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.


“Mortgages” shall mean the Mortgages and Deeds of Trust in substantially the
form of collective Exhibit I previously executed and delivered by each of the
applicable Loan Parties with respect to each of the parcels of Real Property
Collateral to the Collateral Agent for the benefit of the Lenders. The Calder
Mortgage with respect to the Real Property in Florida was not recorded on the
2003 Closing Date, but the Agent may cause the Collateral Agent to record the
Calder Mortgage at any time pursuant to Section 6.21.


“Mortgage Instruments” means such title reports, ALTA title insurance policy
(with endorsements), evidence of zoning compliance, property insurance, opinions
of counsel, ALTA surveys, appraisals, flood certifications and flood insurance
(and, if applicable, FEMA form acknowledgements of insurance), environmental
assessments and reports and mortgage tax affidavits and declarations as are
requested by, and in form and substance reasonably acceptable to, the Agent from
time to time.


“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.


“MVGR” means MVGR, LLC, a Delaware limited liability company.


“Negative Pledge Agreement” means that certain Negative Pledge Agreement in
substantially the form of Exhibit J executed and delivered by Calder and all the
Loan Parties in favor of the Agent with respect to all interest of the Loan
Parties in any Property of Calder, including without limitation any Property
subject to the Calder Mortgage and/or any Calder Financing Statements.


“Note” is defined in Section 2.15(iv).


“Notice of Acquisition” is defined in Section 6.13(iii)(d).


“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on the Loans, all obligations, contingent or otherwise, under
and/or in connection with any Notes and/or to or for

15

--------------------------------------------------------------------------------




the benefit of any Lender and/or any LC Issuer under and/or in connection with
the other Loan Documents, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of the Borrower to the Lenders or to
any Lender, the Agent, the Collateral Agent for the benefit of any Lender or any
LC Issuer, any LC Issuer or any indemnified party arising under the Loan
Documents, whether they exist on the date of this Agreement, the Previous Credit
Agreement, the 2005 Credit Agreement or the 2003 Credit Agreement, or arise or
are created or acquired after the date of this Agreement, the Previous Credit
Agreement, the 2005 Credit Agreement or the 2003 Credit Agreement.


“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.


“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.


“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.


“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” is defined in Section 3.5(ii).


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time,
plus (iii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time.
.
“Participant Register” is defined in Section 12.2.1.


“Participants” is defined in Section 12.2.1.


“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.


“Payment Date” means the last day of each calendar quarter.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Permitted Acquisitions” has the meaning given it in Section 6.13(iii).


“Permitted Investment” means a possible investment in Black Bear Development
Holdings, LLC in order to acquire Oxford Casino (Oxford) in Oxford, Maine.



16

--------------------------------------------------------------------------------




“Permitted Liens” is defined in Section 6.16.


“Permitted Pro Rata Secured Financings” means those certain issuances of
Indebtedness of the Borrower or any Domestic Subsidiary pursuant to a note
offering to institutional investors or other term loan financing from banks
and/or institutional investors, in each case with a maturity date that is no
earlier than the Facility Termination Date and otherwise pursuant to such terms
and conditions as are approved by the Agent from time to time and in an
aggregate cumulative principal amount acceptable to the Required Lenders.


“Permitted Pro Rata Secured Obligations” means the Indebtedness and other
obligations, if any, of the Borrower and its Subsidiaries under the Permitted
Pro Rata Secured Financings.


“Permitted Secured Rate Management Transaction” has the meaning given it in
Section 6.16(vii).


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.


“Pledge and Security Agreement” means the Third Amended and Restated Pledge and
Security Agreement in substantially the form of Exhibit K dated as of the
Closing Date and executed and delivered by each of the applicable Loan Parties
to the Collateral Agent for the ratable benefit of the Lenders, as amended,
restated, supplemented or otherwise modified and in effect from time to time.


“PNC Bank” means PNC Bank, National Association, a national banking association
having its principal office in Pittsburgh, Pennsylvania, and having an office in
Louisville, Kentucky, in its individual capacity, and its successors.


“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including interest expense) incurred with respect to capital
projects which are appropriately classified as “pre-opening expenses” on the
applicable financial statements of the Borrower and the Loan Parties for such
period.
 
“Previous Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of December 22, 2009 by and among the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Agent, as the same
has been amended prior to the Closing Date.


“Pricing Schedule” means the Pricing Schedule attached to this Agreement.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order; (d) who commits, threatens,
conspires to commit, or support “terrorism” as defined in the Executive Order;
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its

17

--------------------------------------------------------------------------------




official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).
 
“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.


“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) such Lender’s Commitment at such time by (ii) the Aggregate
Commitment at such time; provided, however, (1) in the case of Section 2.23 when
a Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment) at such
time and (2) if all of the Commitments are terminated pursuant to the terms of
this Agreement, then “Pro Rata Share” means the percentage obtained by dividing
(a) such Lender’s Outstanding Credit Exposure at such time by (b) the Aggregate
Outstanding Credit Exposure (giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination) at such
time.
    
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.


“PSL” means any agreement between any Loan Party and a Person providing for a
right to purchase or otherwise use seating accommodations in certain seating
locations at the Borrower’s Property located on Central Avenue in Louisville,
Kentucky, known as the Churchill Downs racetrack facility, and which agreement
does not conflict with any of the Loan Documents, and/or result in a Default or
Unmatured Default, and expressly does not result in, or require, the creation or
imposition of any Lien in, leasehold interest in, rights in, claim to, easement
or easement by estoppel over, or similar rights or interests in any Property of
any such Loan Party, or result in, or require, the creation or imposition of any
right to possess specific property (other than the contractual right to purchase
or otherwise use the subject seating accommodations subject to the terms of such
agreement).


“PSL Buyback/Guarantee” means any promise to repurchase or buy back, guarantee
or otherwise provide credit support, directly or indirectly, given by any Loan
Party in favor of any financial institution or other Person in connection with
an obligation arising under a PSL Financing.


“PSL Financing” means any instance in which, pursuant to a PSL Financing
Program, a PSL Purchaser finances its obligations under a PSL, in whole or in
part, and which does not conflict with any of the Loan Documents, and/or result
in a Default or Unmatured Default.


“PSL Financing Program” means a financing arrangement program established by any
Loan Party with a financial institution or other Person pursuant to which such
financial institution or other Person agrees to finance, in whole or in part,
PSL Purchasers’ obligations under the PSLs, and which arrangement does not
conflict with any of the Loan Documents, and/or result in a Default or Unmatured
Default.


“PSL Purchaser” means the Person who enters into a PSL with any Loan Party.


“Purchasers” is defined in Section 12.3.1.


“Rate Management Obligations” means any and all obligations of the Borrower or
any of its Subsidiaries to the Lenders or their Affiliates, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and

18

--------------------------------------------------------------------------------




substitutions therefor), under (i) any and all Rate Management Transactions, and
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions.


“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing including, without limitation, those transactions
described on Schedule 6.22 or hereafter entered by the Borrower which is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
    
“Real Property” means, collectively, each of the parcels of owned and/or leased
real property of any of the Loan Parties, all of which is listed on Schedule
5.23.
“Real Property Collateral” means each of the parcels of owned Real Property
listed on Schedule 5.23 except as set forth on such Schedule.
“Recorded Mortgages” means each of the Mortgages, except for the Calder
Mortgage, but if the Calder Mortgage is subsequently recorded in accordance with
Section 6.21, Recorded Mortgage shall include such Calder Mortgage on and after
the date of such recordation.


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


“Regulation U” means Regulation U, T, G or X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.3 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.


“Reports” is defined in Section 9.6(i).


“Required Lenders” means, at any time, Lenders in the aggregate having greater
than fifty percent (50%) of the Aggregate Outstanding Credit Exposure at such
time, or if the Aggregate Commitment has been terminated, Lenders in the
aggregate holding greater than fifty percent (50%) of the aggregate principal
amount of all of the Loans plus all of the LC Obligations at such time.



19

--------------------------------------------------------------------------------




“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.


“Restricted Assets” has the meaning given it in Section 6.13(iii)(f)(2).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.


“Revolving Loan” means, with respect to a Lender, such Lender’s Loan made
pursuant to its Commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof) and includes any “Revolving Loan” made pursuant to the
Previous Credit Agreement and outstanding on the Closing Date.


“Risk‑Based Capital Guidelines” has the meaning given it in Section 3.2
    
“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.


“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Secured Obligations” means, collectively, (i) all Obligations, (ii) all Rate
Management Obligations owing to one or more Lenders or any Affiliate of any
Lender, (iii) all Banking Services Obligations, (iv) any and all other
indebtedness and/or obligations under the Loan Documents to or for the benefit
of the Agent and/or one or more Lenders and/or the LC Issuers secured by and/or
pursuant to all or any of the Collateral Documents, in each case whether they
exist on the date of this Agreement, or arise or are created or acquired after
the date of this Agreement and (v) Permitted Pro Rata Secured Obligations;
provided, however, that the definition of ‘Secured Obligations’ shall not create
any guarantee by any Loan Party of (or grant of security interest by any Loan
Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party.


“Senior Secured Leverage Ratio” is defined in Section 6.24.3.


“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its direct or indirect Subsidiaries or by such Person and one or more of its

20

--------------------------------------------------------------------------------




direct or indirect Subsidiaries, or (ii) any partnership, limited liability
company, association, joint venture or similar business organization more than
50% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.


“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.


“Swing Line Borrowing Notice” is defined in Section 2.2.2.


“Swing Line Commitment” means the obligation of the Swing Line Lender in Section
2.2 to make Swing Line Loans up to a maximum principal amount of $45,000,000.


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.


“Swing Line Lender” means PNC Bank, or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.


“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.2.3 and includes any “Swing Line Loan” made
pursuant to the Previous Credit Agreement and outstanding on the Closing Date.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including any interest, additions to
tax or penalties applicable thereto.


“Term Substantial Portion” means, with respect to the Property of the Borrower
and the other Loan Parties, collectively, Property which represents 20% or more
of Consolidated Net Worth or Property which is responsible for 20% of the
Consolidated Net Income, in each case, as would be shown in the consolidated
financial statements of the Loan Parties as at the end of the fiscal month next
preceding the Closing Date (or if financial statements have not been delivered
hereunder for that month, then the financial statements delivered hereunder for
the quarter ending immediately prior to that month).


“Total Leverage Ratio” is defined in Section 6.24.2.


“Trading with the Enemy Act” has the meaning assigned to such term in Section
5.28.
 
“Transferee” is defined in Section 12.4.


“Trigger Date” means the first date following the commencement of an Effective
Period on which the Borrower delivers to the Agent a certificate of the chief
financial officer or treasurer of the Borrower pursuant to Section 6.1(i) or
(ii) (a) demonstrating that the Total Leverage Ratio as of the then most
recently ended fiscal quarter of the Borrower is equal to or less than 4.50 to
1.00 and (b) requesting that the Trigger Date be activated.


“Twelve Month Substantial Portion” means, with respect to the Property of the
Borrower and the other Loan Parties, collectively, Property which represents 10%
or more of Consolidated Net Worth or Property which is responsible for 10% of
the Consolidated Net Income, in each case, as would be shown in the consolidated
financial statements of the Loan Parties as at the beginning of the twelve-month
period

21

--------------------------------------------------------------------------------




ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve-month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).


“2003 Closing Date” means April 3, 2003.


“2003 Credit Agreement” means that certain Credit Agreement dated as of April 3,
2003 by and among the Borrower, the Guarantors party thereto, the Lenders party
thereto and the Agent, as the same has been amended prior to September 23, 2005.


“2004B Amendment” means the 2004B Amendment to Loan Documents, dated as of
October 14, 2004, among the Agent, the Guarantors party thereto and the
Borrower.


“2004B Amendment to Pledge and Security Agreement” means the 2004B Amendment to
Pledge and Security Agreement, dated as of October 14, 2004, among the
applicable Loan Parties and the Collateral Agent, as they may be amended and/or
supplemented from time to time.


“2004B Assignments of Patent, Trademarks and Copyrights” shall mean the
Assignment of Patent, Trademarks and Copyrights, dated as of October 14, 2004,
executed by CDIP, L.L.C. in favor of the Collateral Agent and the Assignment of
Patent, Trademarks and Copyrights, dated as of October 14, 2004, executed by
Churchill Downs Louisiana Horseracing Company, L.L.C. in favor of the Collateral
Agent.


“2004B Collateral Documents” means, collectively, all of the instruments,
documents and agreements by which any Person grants a security interest in any
Collateral pursuant to the 2004B Amendment, including without limitation, those
documents referenced in Sections 6.25 and 6.29 of this Agreement, which in turn
includes without limitation, the 2004B Amendment to the Pledge and Security
Agreement, the 2004B Louisiana Addendum to Pledge and Security Agreement (as
defined in the 2004B Amendment to Pledge and Security Agreement), the 2004B
Consent Joinder and Reaffirmation, the Louisiana Mortgages, the 2004B
Assignments of Patents, Trademarks and Copyrights, the Fair Grounds Assignment
and Subordination of Lease and Management Agreement, the Jazz Fest Subordination
Agreement and Estoppel, and all other documents or instruments executed as
security for the Secured Obligations in connection with the 2004B Amendment from
time to time, as they may be amended and/or supplemented from time to time.


“2004B Consent Joinder and Reaffirmation” shall mean the Consent Joinder and
Reaffirmation, dated October 14, 2004, among the Collateral Agent, the Borrower
and the Guarantors party thereto.


“2004B Guarantor Joinder” shall mean the Guarantor Joinder, dated October 14,
2004, among the Collateral Agent, the Borrower and the Guarantors party thereto.


“2005 Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of September 23, 2005 by and among the Borrower, the Guarantors party
thereto, the Lenders party thereto and the Agent, as the same has been amended
prior to December 22, 2009.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.


“UBET” means Youbet.com, LLC, a Delaware limited liability company.


“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan

22

--------------------------------------------------------------------------------




assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plans using PBGC actuarial assumptions for single
employer plan terminations.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Wholly‑Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly‑Owned Subsidiaries
of such Person, or by such Person and one or more Wholly‑Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.


“Working Cash Sweep Rider” is defined in Section 2.2.5.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


1.2    Amendment and Restatement of Previous Credit Agreement. The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Sections 4.1 and 4.2, the terms and provisions of the Previous Credit
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement. This Agreement is not
intended to and shall not constitute a novation. All “Loans” made and “Secured
Obligations” under the Previous Credit Agreement which are outstanding on the
Closing Date shall continue as Loans and Secured Obligations under (and shall be
governed by the terms of) this Agreement. Without limiting the foregoing, upon
the effectiveness hereof: (a) all Letters of Credit issued (or deemed issued)
under the Previous Credit Agreement which remain outstanding on the Closing Date
shall continue as Facility LCs under (and shall be governed by the terms of)
this Agreement, (b) all Secured Obligations constituting Rate Management
Obligations with any Lender or any Affiliate of any Lender which are outstanding
on the Closing Date shall continue as Secured Obligations under this Agreement
and the other Loan Documents, (c) the Agent shall make such reallocations of
each Lender’s “Outstanding Credit Exposure” under the Previous Credit Agreement
as are necessary in order that each such Lender’s Outstanding Credit Exposure
hereunder reflects such Lender’s Pro Rata Share of the outstanding Aggregate
Outstanding Credit Exposure, (d) the Previous Revolving Loans (as defined in
Section 2.1) of each Departing Lender shall be repaid in full (accompanied by
any accrued and unpaid interest and fees thereon), each Departing Lender’s
“Commitment” under the Previous Credit Agreement shall be terminated and each
Departing Lender shall not be a Lender hereunder and (e) the Borrower hereby
agrees to compensate each Lender (including each Departing Lender) for any and
all losses, costs and expenses incurred by such Lender (unless waived by such
Lender in its sole discretion) in connection with the sale, assignment or
repayment of any Eurodollar Loans in accordance with the foregoing, on the terms
and in the manner set forth in Section 3.4 hereof.
ARTICLE II
2.1    Revolving Loan Commitment. Prior to the Closing Date, revolving loans
were previously made to the Borrower under the Previous Credit Agreement which
remain outstanding as of the date of this Agreement (such outstanding revolving
loans being hereinafter referred to as the “Previous Revolving Loans”). Subject
to the terms and conditions set forth in this Agreement, the Borrower and each
of the Lenders agree that on the Closing Date but subject to the satisfaction of
the conditions precedent set forth in Section 4.1 and 4.2 (as applicable), the
Previous Revolving Loans shall be reevidenced as Revolving Loans under this
Agreement, the terms of the Previous Revolving Loans shall be restated in their
entirety and shall be evidenced by this Agreement. From and including the date
of this Agreement and prior to the

23

--------------------------------------------------------------------------------




Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date. The Aggregate Commitment may be increased as described in, and
upon compliance with, Section 2.22 below. No Lender shall have any obligation to
increase its Commitment; any such increase shall be at the sole discretion of
such Lender.
2.2    Swing Line Loans.
2.2.1    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans to the Borrower from time to time in an aggregate principal amount
not to exceed the Swing Line Commitment, provided that the Aggregate Outstanding
Credit Exposure (including without limitation Swing Line Loans) shall not at any
time exceed the Aggregate Commitment, and provided further that at no time shall
the sum of (i) the Swing Line Lender’s Pro Rata Share of the Swing Line Loans,
plus (ii) the outstanding Revolving Loans made by the Swing Line Lender pursuant
to Section 2.1, exceed the Swing Line Lender’s Commitment at such time. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.
2.2.2    Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Louisville time) on the Borrowing Date of each Swing Line Loan, specifying
(i) the applicable Borrowing Date (which date shall be a Business Day), and (ii)
the aggregate amount of the requested Swing Line Loan which shall be an amount
not less than $100,000. The Swing Line Loans shall bear interest at a rate per
annum equal to the Alternate Base Rate, plus the Applicable Margin set forth in
the Pricing Schedule for the Floating Rate at that time or such other rate
agreed to between the Swing Line Lender and the Borrower.
2.2.3    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Louisville time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in
Louisville, to the Agent at its address specified pursuant to Article XIII. The
Agent will promptly make the funds so received from the Swing Line Lender
available to the Borrower on the Borrowing Date at the Agent’s aforesaid
address.
2.2.4    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender (i)
may, at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall, except when a Working Cash Sweep Rider is in effect,
on the fifth (5th) Business Day after the Borrowing Date of any Swing Line Loan,
require each Lender (including the Swing Line Lender) to make a Revolving Loan
in the amount of such Lender’s Pro Rata Share of such Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swing Line Loan. Not later than noon (Louisville
time) on the date of any notice received pursuant to this Section 2.2.4, each
Lender shall make available its required Revolving Loan, in funds immediately
available in Louisville to the Agent at its address specified pursuant to
Article XIII. Revolving Loans made pursuant to this Section 2.2.4 shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate

24

--------------------------------------------------------------------------------




Loans or converted into Eurodollar Loans in the manner provided in Section 2.11
and subject to the other conditions and limitations set forth in this Article
II. Unless a Lender shall have notified the Swing Line Lender, prior to its
making any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.2.4 to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstance, including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the Swing Line Lender or any other Person, (b) the occurrence
or continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstance, happening or event whatsoever. In the event that any Lender fails
to make payment to the Agent of any amount due under this Section 2.2.4, the
Agent shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section 2.2.4,
such Lender shall be deemed, at the option of the Agent, to have unconditionally
and irrevocably purchased from the Swing Line Lender, without recourse or
warranty, an undivided interest and participation in the applicable Swing Line
Loan in the amount of such Revolving Loan, and such interest and participation
may be recovered from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand and ending on the date such amount is received. On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.
2.2.5    Working Cash Sweep Rider. Any provision of this Section 2.2 to the
contrary notwithstanding, the Agent and each Lender acknowledges that, at the
request of the Borrower, the Swing Line Lender has linked the Swing Line Loans
to the Borrower’s demand deposit account with the Swing Line Lender. The Agent
and the Lenders further acknowledge that the Borrower has entered into a Working
Cash, Line of Credit, Investment Sweep Rider (“Working Cash Sweep Rider”) with
the Swing Line Lender, pursuant to which certain cash management activities,
including the making of Swing Line Loans, will occur automatically in amounts
that may be less than the stated minimum Swing Line Loan set forth in Section
2.2.2 above, and without the need for a Swing Line Borrowing Notice. Each Lender
agrees that it shall be obligated, pursuant to and in accordance with Section
2.2.4, to fund such Lender’s Pro Rata Share of any such automatically-made Swing
Line Loans on the fifth (5th) Business Day following the day such advances are
made, unless the Agent shall have given the Swing Line Lender written notice
prior to the date the Swing Line Loan was made that any applicable condition
precedent set forth in Sections 4.1 or 4.2 had not then been satisfied, and the
Swing Line Lender has had a reasonable amount of time, not to exceed two (2)
Business Days from such notice, within which to act. In the event of termination
of the Working Cash Sweep Rider by either the Borrower or the Swing Line Lender,
the Swing Line Lender will promptly notify the Agent of such termination.
2.3    Letter of Credit Subfacility.
2.3.1    Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit (each
such Letter of Credit, together with each Letter of Credit issued or deemed to
be issued pursuant to the Previous Credit Agreement and outstanding on the
Closing Date, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$40,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment.

25

--------------------------------------------------------------------------------




No Facility LC shall have an expiry date later than the earlier of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one year after its
issuance; provided that (1) any Facility LC with an expiry date one year after
issuance may provide for the renewal thereof for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (x) above
but subject to the immediately succeeding clause (2)) including pursuant to
customary automatic renewal provisions agreed upon by the Borrower and the
applicable LC Issuer, subject to a right on the part of such LC Issuer to
prevent any such renewal from occurring by giving notice to the beneficiary of
such Facility LC in advance of any such renewal and (2) any Facility LC may
expire up to one year beyond the Facility Termination Date so long as the
Borrower cash collateralizes an amount equal to 105% of the face amount of such
Facility LC in the manner described in Section 2.3.11 no later than thirty (30)
days prior to the Facility Termination Date.
2.3.2    Participations. Upon (a) the Closing Date with respect to each Facility
LC issued and outstanding under the Previous Credit Agreement and (b) the
issuance or Modification by an LC Issuer of each other Facility LC in accordance
with this Section 2.3, such LC Issuer shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably sold to each Lender,
and each Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from such LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the applicable LC
Issuer, such Lender’s Pro Rata Share of each LC Disbursement made by such LC
Issuer and not reimbursed by the Borrower on the date due as provided in Section
2.3.5, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Facility LCs is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Facility LC or
the occurrence and continuance of an Unmatured Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
2.3.3    Notice. Subject to Section 2.3.1, the Borrower shall give the
applicable LC Issuer and the Agent notice prior to 10:00 a.m. (Louisville time)
at least three Business Days, or such shorter period of time as may be
acceptable to such LC Issuer in its discretion, prior to the proposed date of
issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby and such other information as
shall be necessary to prepare, issue or Modify such Letter of Credit. Upon
Agent’s receipt of such notice, the Agent shall promptly notify the applicable
LC Issuer if the proposed amount of such Facility LC will cause the Aggregate
Outstanding Credit Exposure to equal or exceed the Aggregate Commitment. The
issuance or Modification by an LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV (the satisfaction of which
such LC Issuer shall have no duty to ascertain), be subject to the conditions
precedent that such Facility LC shall be satisfactory to the applicable LC
Issuer and that the Borrower shall have executed and delivered a Reimbursement
Agreement (“LC Reimbursement Agreement”) in the form of Exhibit Q, and such
application agreement and/or such other instruments and agreements relating to
such Facility LC as such LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). The terms of the LC Reimbursement Agreement and
Facility LC Application shall supplement the terms of this Agreement, but in the
event of any conflict between the terms of this Agreement and the terms of any
LC Reimbursement Agreement and/or any Facility LC Application, the terms of this
Agreement shall control. On the date of issuance or Modification by any LC
Issuer of any Facility LC, such LC Issuer shall notify the Agent, and the Agent
shall promptly notify each Lender of the issuance or Modification of each
Facility LC, specifying the beneficiary, the date of issuance

26

--------------------------------------------------------------------------------




(or Modification) and the expiry date of such Facility LC, the terms of the
Facility LC and the nature of the transactions supported by the Facility LC.
2.3.4    LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), such fee to be payable in
arrears on each Payment Date, and such fee to be payable on the date of such
issuance or increase (each such fee described in this sentence an “LC Fee”). In
addition, the Borrower shall pay to each LC Issuer for its own account a
fronting fee equal to 12.5 basis points (0.125%) multiplied by the daily average
Letters of Credit Outstanding attributable to such LC Issuer, payable quarterly
in arrears commencing on the last Business Day of each March, June, September
and December following issuance of each Facility LC and on the Facility
Termination Date. As used herein, “Letters of Credit Outstanding” means, for
each LC Issuer, the aggregate amount available to be drawn on all Facility LCs
issued by such LC Issuer and outstanding (including any amounts drawn thereunder
and not reimbursed, regardless of the existence or satisfaction of any
conditions or limitations on drawing). The Borrower will pay each LC Issuer’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Facility LC issued by such LC Issuer or processing of drawings thereunder. Any
fees other than LC Fees and fronting fees payable to the applicable LC Issuer
pursuant to this paragraph shall be payable within ten (10) days after demand.
2.3.5    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment in connection with a
presentation of documents under such Facility LC, the LC Issuer of such Facility
LC shall notify the Agent and the Agent shall promptly notify the Borrower and
each other Lender as to the amount to be paid by such LC Issuer as a result of
such demand and the proposed payment date (the “LC Payment Date”); provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable LC Issuer and the Lenders
with respect to any such LC Disbursement. The responsibility of each LC Issuer
to the Borrower and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC issued by
such LC Issuer in connection with such presentment shall be in conformity in all
material respects with such Facility LC. Each LC Issuer shall endeavor to
exercise the same care in the issuance and administration of its Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by any LC Issuer (as determined in a final non-appealable
judgment by a court of competent jurisdiction), each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse such LC Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by such LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.3.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of such LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Louisville time) on such date, from the next succeeding
Business Day) to the date on which such Lender pays the amount to be reimbursed
by it, at a rate of interest per annum equal to the Federal Funds Effective Rate
for the first three days and, thereafter, at a rate of interest equal to the
rate applicable to Floating Rate Advances.
2.3.6    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind (but subject to the terms of Section

27

--------------------------------------------------------------------------------




2.3.7). All such amounts paid by any LC Issuer and remaining unpaid by the
Borrower shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to (x) the rate applicable to Floating Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and (y)
the sum of 2% plus the rate applicable to Floating Rate Advances for such day if
such day falls after such LC Payment Date. Each LC Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.3.5. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.10 and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Borrower may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation.
2.3.7    Obligations Absolute. The Borrower’s obligations under this Section 2.3
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Facility LC or this Agreement, or any term or provision
therein, (ii) any draft or other document presented under a Facility LC proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, (iii) payment by the applicable LC
Issuer under a Facility LC against presentation of a draft or other document
that does not comply with the terms of such Facility LC, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.3, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Agent, the Lenders nor any LC Issuer, nor any
of their related parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Facility LC or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Facility LC (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable LC Issuer; provided that the foregoing shall not be construed to
excuse such LC Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such LC
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Facility LC comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable LC Issuer (as finally
determined by a court of competent jurisdiction), such LC Issuer shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Facility LC, the applicable LC Issuer
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Facility LC.
2.3.8    Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, PDF, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in

28

--------------------------------------------------------------------------------




failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.3, each LC Issuer shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and any future holders of a participation in any Facility LC.
2.3.9    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Agent may incur (or which may be claimed against such Lender, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which each LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by the willful
misconduct or gross negligence of any LC Issuer (as determined in a final
non-appealable judgment by a court of competent jurisdiction) in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC. Nothing in this Section 2.3.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
2.3.10    Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify each LC Issuer, its Affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct, as determined in a final non-appealable judgment by a court of
competent jurisdiction) that such indemnitees may suffer or incur in connection
with this Section 2.3 or any action taken or omitted by such indemnitees
hereunder.
2.3.11    Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Agent or the Required Lenders and until the final expiration
date of any Facility LC and thereafter as long as any amount is payable to any
LC Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent (the
“Facility LC Collateral Account”) at the Agent’s office at the address specified
pursuant to Article XIII, in the name of the Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and the LC
Issuers and in which the Borrower shall have no interest other than as set forth
in Section 8.1. The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders, and the LC Issuers, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will, at its option, invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan having a maturity not

29

--------------------------------------------------------------------------------




exceeding 30 days. Nothing in this Section 2.3.11 shall either obligate the
Agent to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by Section
8.1.
2.3.12    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
2.3.13    Replacement of an LC Issuer. Any LC Issuer may be replaced at any time
by written agreement among the Borrower, the Agent, the replaced LC Issuer and
the successor LC Issuer. The Agent shall notify the Lenders of any such
replacement of a LC Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced LC Issuer pursuant to Section 2.3.4. From and after the effective date
of any such replacement, (i) the successor LC Issuer shall have all the rights
and obligations of a LC Issuer under this Agreement with respect to Facility LCs
to be issued thereafter and (ii) references herein to the term “LC Issuer” shall
be deemed to refer to such successor or to any previous LC Issuer, or to such
successor and all previous LC Issuers, as the context shall require. After the
replacement of a LC Issuer hereunder, the replaced LC Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an LC
Issuer under this Agreement with respect to Facility LCs then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Facility LCs.
2.3.14    LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise
requested by the Agent, such LC Issuer shall report in writing to the Agent (i)
on the first Business Day of each week, to the extent that there was any
activity in respect of Facility LCs during the immediately preceding week, such
daily activity (set forth by day), including all issuances, all Modifications,
all expirations and cancellations and all disbursements and reimbursements, (ii)
on or prior to each Business Day on which such LC Issuer expects to issue or
Modify any Facility LC, the date of such issuance or Modification, and the
aggregate face amount of the Facility LCs to be issued or Modified by it and
outstanding after giving effect to such issuance or Modification (and whether
the amount thereof changed), it being understood that such LC Issuer shall not
permit any issuance or Modification resulting in an increase in the amount of
any Facility LC to occur without first obtaining written confirmation from the
Agent that it is then permitted under this Agreement, (iii) on each Business Day
on which such LC Issuer makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such LC Issuer on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Agent shall reasonably request.
2.4    Required Payments; Termination. Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.
2.5    Ratable Loans. Each Advance hereunder shall consist of Loans made from
the several Lenders ratably according to their Pro Rata Shares.
2.6    Types and Number of Eurodollar Advances. The Advances may be Floating
Rate Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.10 and 2.11, or Swing Line Loans selected
by Borrower in accordance with Section 2.2. The Borrower may have no more than
eight (8) Eurodollar Advances outstanding at any one time.
2.7    Commitment Fee; Reductions in Aggregate Commitment. The Borrower agrees
to pay to the Agent for the account of each Lender according to its Pro Rata
Share a commitment fee (the “Commitment Fee”) in arrears at a per annum rate
equal to the Applicable Fee Rate in effect from time to time on the

30

--------------------------------------------------------------------------------




average daily Available Aggregate Commitment of such Lender from the date hereof
to and including the Facility Termination Date, payable on each Payment Date
hereafter and on the Facility Termination Date. Swing Line Loans shall not count
as usage of any Lender’s Commitment for the purpose of calculating the
commitment fee due hereunder. In addition, on the Closing Date, the Borrower
shall pay to the Agent for the ratable account of the lenders then party to the
Previous Credit Agreement, the accrued and unpaid commitment fees under the
Previous Credit Agreement through Closing Date. The Borrower may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in integral multiples of $5,000,000, upon at least one Business Days’ written
notice to the Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Aggregate Outstanding Credit Exposure. All accrued
Commitment Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.
2.8    Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $500,000 (and in multiples of $100,000 if in excess thereof),
and each Floating Rate Advance (other than an advance to repay Swing Line Loans)
shall be in the minimum amount of $500,000 (and in multiples of $100,000 if in
excess thereof), provided, however, that any Floating Rate Advance may be in the
amount of the Available Aggregate Commitment.
2.9    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Floating Rate Advances (other than Swing Line Loans) upon one
Business Day’s prior notice to the Agent. The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Agent and the Swing Line
Lender by 11:00 a.m. (Louisville Time) on the date of repayment. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances or any portion of the outstanding Eurodollar Advances upon
three (3) Business Days’ prior notice to the Agent.
2.10    Method of Selecting Types and Interest Periods for New Advances. Each
Type of Advance shall bear interest according to its Type, from the date the
Advance is made until it is repaid. The Borrower shall select the Type of
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto from time to time. The Borrower shall give the Agent
irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m. (Louisville
time) at least one Business Day before the Borrowing Date of each Floating Rate
Advance and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,


(ii)    the aggregate amount of such Advance,


(iii)    the Type of Advance selected,


(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto, and


(v)    the location and number of the Borrower’s account to which funds are to
be disbursed.


Not later than 1:00 p.m. (Louisville time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in
Louisville to the Agent at its address specified pursuant to

31

--------------------------------------------------------------------------------




Article XIII. The Agent will make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address.


2.11    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.11 or are repaid in accordance with Section
2.9. Each Eurodollar Advance shall continue as a Eurodollar Advance until the
end of the then applicable Interest Period therefor, at which time such
Eurodollar Advance shall be automatically converted into a Floating Rate Advance
unless (x) such Eurodollar Advance is or was repaid in accordance with Section
2.9 or (y) the Borrower shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.10, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance (other
than a Swing Line Loan) into a Eurodollar Advance. The Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. (Louisville time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:


(vi)    the requested date, which shall be a Business Day, of such conversion or
continuation,


(vii)    the aggregate amount and Type of the Advance which is to be converted
or continued, and


(viii)    the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.


2.12    Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.11, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.11 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower’s selections under Sections 2.10 and 2.11 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date.
2.13    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.10, 2.11 or 2.12, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise

32

--------------------------------------------------------------------------------




applicable to such Interest Period plus 2% per annum, and (ii) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and (iii) the LC Fee shall be
increased by 2% per annum, provided that, during the continuance of a Default
under Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii)
above and the increase in the LC Fee set forth in clause (iii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Agent or any Lender.
2.14    Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans, and in the case of Reimbursement
Obligations for which the LC Issuers have not been fully indemnified by the
Lenders, or as otherwise specifically required hereunder) be applied ratably by
the Agent among the Lenders. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender, in the
same type of funds that the Agent received, at such Lender’s address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Agent from such Lender. The Agent is hereby authorized to charge
the account of the Borrower maintained with JPMorgan for each payment of
principal, interest, Reimbursement Obligations and fees as it becomes due
hereunder. Each reference to the Agent in this Section 2.14 shall also be deemed
to refer, and shall apply equally, to the LC Issuers, in the case of payments
required to be made by the Borrower to the LC Issuers pursuant to Section 2.3.6.
2.15    Noteless Agreement; Evidence of Indebtedness.
(i)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(ii)
The Agent shall also maintain accounts in which it will record (a) the amount of
each Loan made hereunder, the Type thereof and the Interest Period (if
applicable) with respect thereto, (b) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (c) the original stated amount of each Facility LC and the amount of
LC Obligations outstanding at any time, and (d) the amount of any sum received
by the Agent hereunder from the Borrower and each Lender’s share thereof.

(iii)
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

(iv)
Any Lender may request that its Loans be evidenced by a promissory note or, in
the case of the Swing Line Lender, promissory notes representing its Revolving
Loans and Swing Line Loans, respectively, substantially in the form of Exhibit
E, with appropriate changes for notes evidencing Swing Line Loans (each, a
“Note”). In such event, the Agent shall prepare and forward to the Borrower for
execution and delivery to such Lender a Note or Notes payable to the order of
such Lender. Thereafter, the Loans evidenced by each such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent


33

--------------------------------------------------------------------------------




that any such Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.
2.16    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.
2.17    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on each date set forth in the
Working Cash Sweep Rider, on any date on which the Floating Rate Advance is
prepaid, whether due to acceleration or otherwise, and on the Facility
Termination Date. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and on the Facility Termination
Date. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest, Commitment Fees, LC
Fees and fronting fees in respect of Facility LCs shall be calculated for actual
days elapsed on the basis of a 360-day year, except for interest payable on
Advances at the Alternate Base Rate (to the extent based on the Prime Rate)
which shall accrue on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as appropriate. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (local time) at the place of payment. If any payment
of principal of or interest on an Advance shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment; provided,
however, that, in respect of a Eurodollar Advance, if said next succeeding
Business Day falls in a new calendar month, the Interest Period applicable to
such Eurodollar Advance shall end on the immediately preceding Business Day.
2.18    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from any LC Issuer, the Agent will notify each Lender of
the contents of each request for issuance of a Facility LC hereunder. The Agent
will notify each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.
2.19    Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and each LC
Issuer may, by written notice to the Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will

34

--------------------------------------------------------------------------------




be issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
2.20    Non‑Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the greater of the
Federal Funds Effective Rate for such day and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation for the first
three days and, thereafter, the interest rate applicable to the relevant Loan or
(y) in the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.
2.21    Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender, if any Lender
becomes a Defaulting Lender or if any Lender’s obligation to make or continue,
or to convert Floating Rate Advances into, Eurodollar Advances shall be
suspended pursuant to Section 3.3 (any Lender so affected an “Affected Lender”),
the Borrower may elect, if such amounts continue to be charged, if such Lender
continues to be a Defaulting Lender or such suspension is still effective, to
replace such Affected Lender as a Lender party to this Agreement, provided that
no Default or Unmatured Default shall have occurred and be continuing at the
time of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Agent shall agree, as of such date, to purchase for cash
the Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
2.22    Increase in Commitments.
2.22.1    Amount of Increase in Commitments. The Borrower may at any time, with
the consent of the Agent but without the consent of the Lenders except as
provided in Sections 2.22.2 and 2.22.5(i), increase the Aggregate Commitment or
enter into one or more tranches of term loans (each an “Incremental Term Loan”),
so long as, after giving effect thereto, the aggregate amount of all such
increases and Incremental Term Loans does not exceed $225,000,000, subject to
satisfaction of each and all of the requirements contained in this Section 2.22.
2.22.2    Eligibility. Each Lender who provides an increase in the Aggregate
Commitment or an Incremental Term Loan (each an “Increasing Lender”) shall be
either an existing Lender at the time of the increase (each an “Existing
Lender”) or a financial institution reasonably acceptable to the Agent and the
Borrower (and the Borrower’s acceptance shall not be unreasonably withheld) that
is not then currently a Lender (each a “New Lender”; provided that no New Lender
shall be a natural person, the Borrower or any Subsidiary or Affiliate of the
Borrower).

35

--------------------------------------------------------------------------------




2.22.3    Notice. The Borrower and/or the Agent shall notify the Lenders at
least one (1) Business Day before the date (“Increase Effective Date”) any
increase in the Aggregate Commitment or incurrence of Incremental Term Loans
shall become effective. Such notice shall state the amount of the increase in
the Aggregate Commitment or Incremental Term Loans, the names of the Lenders
providing the additional Commitments or Incremental Term Loans and the Increase
Effective Date.
2.22.4    Minimum Amount. Any increase in the Aggregate Commitment or
Incremental Term Loans provided by any individual Lender shall be in an amount
not less than $5,000,000 and integral multiples of $1,000,000 in excess thereof
(unless otherwise agreed by the Borrower and the Agent).
2.22.5    Implementation of Increase. On the Increase Effective Date:
(i)
Joinder. Each Increasing Lender shall execute and deliver to the Agent on or
prior to the Increase Effective Date a Joinder in the form attached as Exhibit L
(“Lender Joinder”), which shall become effective on the Increase Effective Date.
The Lender Joinder shall set forth the Commitment or amount of Incremental Term
Loans provided by the Increasing Lender if it is a New Lender and either the new
amount of the Commitment and the increase in the Commitment or the amount of
Incremental Term Loans to be provided if it is an Existing Lender. If the
Increasing Lender is a New Lender it shall on the Increase Effective Date join
and become a party to this Agreement and the other Loan Documents as a Lender
for all purposes hereunder and thereunder, subject to the provisions of this
Section 2.22, having a Commitment, if any, as set forth in the Lender Joinder
tendered by the same. Any Lender whose Commitment shall remain unaffected shall
be deemed to have consented and agreed to such Lender Joinder.

(ii)
Revolving Loans. On each Increase Effective Date, (i) each relevant Increasing
Lender shall make available to the Agent such amounts in immediately available
funds as the Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of any
Increase Effective Date (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.10). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods.

(iii)
Facility LCs. Each Increasing Lender providing a Commitment Increase shall
participate in all Facility LCs outstanding on the Increase Effective Date
according to its Pro Rata Share and in accordance with the terms of this
Agreement.


36

--------------------------------------------------------------------------------




(iv)
Limit on Amount. Any increase in the Commitments or incurrence of Incremental
Term Loans pursuant to this Section 2.22 may not cause the total amount of the
Commitments to exceed the amount specified in Section 2.22.1.

(v)
No Default or Unmatured Default; Representations and Warranties. There shall
exist no Default or Unmatured Default on the Increase Effective Date. Without
limiting that sentence, the representations and warranties contained in Article
V must be true and correct in all material respects as of such Increase
Effective Date except to the extent any such representation is stated to relate
solely to an earlier date, in which case such representation shall have been
true and correct on and as of such earlier date. If a Default or Unmatured
Default exists on such Increase Effective Date, or such representations and
warranties are not true and correct to the extent and as required in the second
sentence of this Section 2.22.5(v), the Borrower shall not (x) request an
increase of, and may not increase, the Aggregate Commitment or (y) request an
Incremental Term Loan, and may not obtain an Incremental Term Loan.

(vi)
Incremental Term Loan Features. The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans, (b) shall not mature
earlier than the Facility Termination Date (but may have amortization prior to
such date) and (c) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Facility Termination Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Facility Termination Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans.

(vii)
No Obligation. No Existing Lender shall be required to increase its Commitment
or provide an Incremental Term Loan in the event that the Borrower asks such
Existing Lender to provide all or a portion of any increase in the Aggregate
Commitment or Incremental Term Loan desired by the Borrower. Nothing contained
in this Section 2.22 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.

2.22.6    Incremental Term Loan Amendment. Notwithstanding the foregoing,
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, if any, and the Agent. The Incremental
Term Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.22.
2.23    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

37

--------------------------------------------------------------------------------




(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.7;


(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;


(c) if any Swing Line Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:


(i) all or any part of such Swing Line Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swing Line
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.2 are
satisfied at such time;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent (x) first, prepay such Swing Line Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.3.11 for so long as such LC Exposure is
outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.23(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.7 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.23(c), then the fees payable to the Lenders pursuant to Sections 2.7
and 2.3.4 shall be adjusted in accordance with such non-Defaulting Lenders’ Pro
Rata Shares; or


(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.23(c), then, without prejudice to any rights
or remedies of any LC Issuer or any Lender hereunder, all letter of credit fees
payable under Section 2.3.4 with respect to such Defaulting Lender’s LC Exposure
shall be payable to the LC Issuers until such LC Exposure is cash collateralized
and/or reallocated; and


(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no LC Issuer shall be required
to issue, amend or increase any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any such newly issued or
increased Facility LC or newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and
Defaulting Lenders shall not participate therein).


In the event that the Agent, the Borrower, the LC Issuers and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion

38

--------------------------------------------------------------------------------




of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swing Line Loans) as the
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Share.
ARTICLE III    

YIELD PROTECTION; TAXES
3.1    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi‑governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (all of the foregoing being referred to as a “Change in Law”;
provided however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (y) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented):


(i)
subjects the Agent, any Lender or any applicable Lending Installation or any LC
Issuer to any Taxes (other than (a) Indemnified Taxes, (b) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (c) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or



(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit , liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or



(iii)
imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or any LC Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest received by it, by an amount deemed
material by such Lender or any LC Issuer, as the case may be,



and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation Lender or such LC Issuer, as the
case may be, of making or maintaining its Loans or Commitment or of issuing or
participating in Facility LCs or to reduce the return received by the Agent,
such Lender or applicable Lending Installation or such LC Issuer, as the case
may be, in connection with such Loans,

39

--------------------------------------------------------------------------------




Commitment, Facility LCs or participations therein, then, within 15 days of
demand by the Agent, such Lender or such LC Issuer, as the case may be, the
Borrower shall pay the Agent, such Lender or such LC Issuer, as the case may be,
such additional amount or amounts as will compensate the Agent, such Lender, or
such LC Issuer, as the case may be, for such increased cost or reduction in
amount received.


3.2    Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer or any corporation controlling such Lender or such LC
Issuer is increased as a result of a Change in Circumstance, then, within 15
days of demand by such Lender or such LC Issuer, the Borrower shall pay such
Lender or such LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
such LC Issuer determines is attributable to this Agreement, its Outstanding
Credit Exposure or its Commitment to make Loans and issue or participate in
Facility LCs, as the case may be, hereunder (after taking into account such
Lender or such LC Issuer’s policies as to capital adequacy and liquidity).
“Change in Circumstance” means (i) any change after the Closing Date in the
Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Closing Date which affects the amount of capital required or expected to be
maintained by any Lender or any LC Issuer or any Lending Installation or any
corporation controlling any Lender or any LC Issuer; provided however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (y) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Circumstance” regardless of
the date enacted, adopted, issued or implemented. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines of any court, central
bank, regulator or other governmental authority that are in effect in the United
States on the Closing Date, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States.
3.3    Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
3.4    Funding Indemnification. If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.
3.5    Taxes.
(i)
All payments by the Borrower to or for the account of any Lender, any LC Issuer
or the Agent hereunder or under any Note or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes, except as
required by applicable law. If the Borrower shall be required by applicable law
to deduct any Indemnified Taxes from or in respect of any sum payable hereunder
to any Lender,


40

--------------------------------------------------------------------------------




any LC Issuer or the Agent, (a) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, such LC Issuer or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) the Borrower shall furnish
to the Agent the original copy of a receipt evidencing payment thereof, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent within 30 days after such payment is made.


(ii)
In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or any Facility LC Application (“Other Taxes”).



(iii)
The Borrower hereby agrees to indemnify the Agent, each LC Issuer and each
Lender for the full amount of Indemnified Taxes (including, without limitation,
any Indemnified Taxes imposed on amounts payable under this Section 3.5) paid by
the Agent, such LC Issuer or such Lender as a result of its Commitment, any
Loans made by it hereunder, or otherwise in connection with its participation in
this Agreement and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, such LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.



(iv)
Each Lender shall severally indemnify the Agent, within ten days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2.1 relating to the maintenance of a Participant
Register and (c) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (iv).



(v)
(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether


41

--------------------------------------------------------------------------------




or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.5(v)(b)(1), (b)(2) and (b)(4)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(b) Without limiting the generality of the foregoing,
(1) any Lender that is a U.S. Person for U.S. federal income tax purposes shall
deliver to the Borrower and the Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(B) executed originals of IRS Form W-8ECI;


(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or


(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
an IRS Form W-9, and/or other certification from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide certificates on behalf of
each such direct and indirect partner;

42

--------------------------------------------------------------------------------






(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and


(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


(vi)
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.5 (including by the payment of additional amounts pursuant to
this Section 3.5), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 3.5 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (vi) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (vi), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (vi) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


43

--------------------------------------------------------------------------------






(vii)
Each party’s obligations under this Section 3.5 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.



(viii)
For purposes of this Section 3.5, the term “Lender” includes any LC Issuer and
the term “applicable law” includes FATCA.



3.6    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
ARTICLE IV    

CONDITIONS PRECEDENT
4.1    Effectiveness of Agreement. The effectiveness of this Agreement shall be
subject to the satisfaction of the following conditions precedent and, if
applicable, the delivery by the Borrower to the Agent with sufficient copies for
the Lenders of the following:
(i)
the Borrower has furnished to the Agent, with sufficient copies for the Lenders,
the following, in each case satisfactory to the Agent, in its discretion, and
its counsel:



(a)
Copies of the articles or certificate of incorporation of the Borrower and each
other Loan Party, together with all amendments, and a certificate of good
standing (or comparable certificate in the case of those governmental offices
which do not issue good standing certificates), each certified by the
appropriate governmental officer in its jurisdiction of incorporation or
formation.



(b)
Copies, certified by the Secretary or Assistant Secretary (or Person serving an
equivalent function) of the Borrower and each other Loan Party, of its by-laws
or operating agreement, as applicable, and of its board of directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which the Borrower and each other Loan Party
is a party.




44

--------------------------------------------------------------------------------




(c)
An incumbency certificate, executed by the Secretary or Assistant Secretary (or
Person serving an equivalent function) of, as applicable, the Borrower and each
other Loan Party, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers or Persons of the Borrower and
each other Loan Party authorized to sign the Loan Documents to which, as
applicable, the Borrower and each other Loan Party is a party, upon which
certificate the Agent and the Lenders shall be entitled to rely until informed
of any change in writing by the Borrower and each other Loan Party.



(d)
A certificate, signed by the chief financial officer of the Borrower, in the
form of Exhibit P stating that on the Closing Date no Default or Unmatured
Default has occurred and is continuing.



(e)
A written opinion of the Borrower’s and the Guarantors’ counsel, addressed to
the Lenders in substantially the form of Exhibit A.



(f)
Any Notes requested by a Lender pursuant to Section 2.15 payable to the order of
each such requesting Lender.



(g)
Intentionally Omitted.



(h)
Intentionally Omitted.



(i)
All Collateral Documents and other Loan Documents executed by the Borrower or
the Guarantors, as the case may be, including without limitation any amendments,
reaffirmations or supplements to the Pledge and Security Agreement, the
Guaranty, the Mortgages, the Negative Pledge Agreement, the Indemnity Agreement,
the Assignment of Patents, Trademarks and Copyrights and the Intercompany
Subordination Agreement requested by the Collateral Agent to be executed and
delivered on the Closing Date.



(j)
Intentionally Omitted.



(k)
Intentionally Omitted.



(l)
Intentionally Omitted.



(m)
Intentionally Omitted.



(n)
The insurance certificate described in Section 5.20 and 6.6(ii).



(o)
Intentionally Omitted.



(p)
Reports of searches of personal property of records from the appropriate
reporting agencies listed on Schedule 4.1(i)(p). The Agent may obtain such
reports but the Borrower shall pay all costs associated with obtaining them.



(q)
All material third-party consents required to effectuate the transactions under
the Loan Documents, including without limitation those described on Schedule
4.1(i)(q), to the extent requested by the Agent.




45

--------------------------------------------------------------------------------




(r)
Evidence satisfactory to the Agent that no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Agreement, the other Loan
Documents or the consummation of the transactions contemplated hereby or thereby
or which, in the Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any of the other
Loan Documents.



(s)
Evidence satisfactory to the Agent with respect to the proper perfection and
priority of all of the Liens created in favor of the Collateral Agent securing
all of the Secured Obligations.



(t)
Intentionally Omitted.



(u)
Intentionally Omitted.



(v)
Intentionally Omitted.



(w)
A certificate in the form of Exhibit P signed by the chief financial officer of
the Borrower stating that on the Closing Date no Material Adverse Effect has
occurred since December 31, 2012 or is occurring, and all of the representations
and warranties made by or on behalf of any of the Loan Parties relating to this
Agreement and/or any of the other Loan Documents remain true, correct and
complete.



(x)
Payment or reimbursement of expenses as and to the extent required under Section
9.6 and payment of fees under Section 10.13.



(y)
Such other documents as the Agent, any Lender or their counsel may have
reasonably requested.



(ii)
Intentionally Omitted.





4.2    Each Credit Extension. The Lenders shall not be required to make any
Credit Extension unless on the applicable Credit Extension Date:
(a)
There exists no Default or Unmatured Default.



(ii)
The representations and warranties contained in Article V are true and correct
in all material respects as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.



Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.

46

--------------------------------------------------------------------------------




ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Loan Parties jointly and severally represent and warrant to the Agent and
the Lenders that:


5.1    Existence and Standing. Each of the Loan Parties and its Subsidiaries is
a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its respective business
in each jurisdiction in which its respective business is conducted and where the
failure to do so would cause a Material Adverse Effect.
5.2    Authorization and Validity. Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by the
Loan Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate or
limited liability company proceedings, and the Loan Documents to which the Loan
Party is a party constitute legal, valid and binding obligations of the
applicable Loan Party enforceable against the applicable Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
5.3    No Conflict; Government Consent. Neither the execution and delivery by a
Loan Party of the Loan Documents to which it is a party, nor the consummation by
it of the transactions therein contemplated, nor compliance with the provisions
thereof by it will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on any such Loan Party or (ii) any such Loan
Party’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by‑laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which any such Loan
Party is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default thereunder, or except for the Liens
required by the terms of Loan Documents, result in, or require, the creation or
imposition of any Lien in, of or on the Property of any such Loan Party pursuant
to the terms of any such indenture, instrument or agreement. Except for the
recordation of any applicable Collateral Documents with any applicable
governmental authority, no order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by any Loan
Party, is required to be obtained by any Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents. Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the parties to this Agreement and the other Loan
Documents acknowledge that (i) the transfer, assignment, change of ownership or
interest, foreclosure or realization on any of the Collateral or the membership
interests of CDMC or (ii) any transfer, assignment, or change of ownership or
interest in any pari-mutuel permits or licenses must comply with applicable law,
which may require prior approval by the Florida Division of Pari-Mutuel Wagering
or comparable governmental authority in the applicable State.
5.4    Financial Statements. The December 31, 2012 consolidated financial
statements of the Loan Parties heretofore delivered to the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Loan Parties at such date and the consolidated
results of their operations for the period then ended.

47

--------------------------------------------------------------------------------




5.5    Material Adverse Change. Since December 31, 2012 there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of the Loan Parties taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.
5.6    Taxes. Each Loan Party has filed all United States federal and state
income Tax returns and all other material Tax returns which are required to be
filed and has paid all taxes due pursuant to said returns or pursuant to any
assessment received by such Loan Party, except such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists.
The United States income Tax returns of each Loan Party and the other Loan
Parties have been audited by the Internal Revenue Service through the fiscal
year ended December 31, 2008 and an audit for fiscal years 2009, 2010 and 2011
is ongoing. No Tax liens have been filed except those permitted by the terms of
this Agreement and, except as more particularly described in the Borrower’s Form
10-K for the quarterly period ended December 31, 2012, no claims are being
asserted with respect to any such Taxes. The Illinois State Tax returns of the
Borrower are currently being audited for fiscal years 2009 and 2010, the
California Tax returns of the Borrower are currently being audited for fiscal
year 2008, and taxes paid to the State of Illinois for fiscal years 2002, 2003,
2004 and 2005 are being contested in good faith by the Borrower. The charges,
accruals and reserves on the books of each Loan Party in respect of any Taxes or
other governmental charges are adequate.
5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting any Loan
Party which could reasonably be expected to have a Material Adverse Effect or
which seeks to prevent, enjoin or delay the making of any Credit Extensions.
Other than any liability incident to any litigation, arbitration or proceeding
which could not reasonably be expected to have a Material Adverse Effect, the
Loan Parties have no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
5.8    Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Loan Parties as of the date of this Agreement, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by each Loan Party. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non‑assessable.
5.9    ERISA. Except for any Multiemployer Plan, none of the Loan Parties
sponsors or contributes to a Plan that is covered by Title IV of ERISA or that
is subject to the minimum funding standards under Section 412 of the Code.
Neither any Loan Party nor any other member of the Controlled Group has
incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in excess of an amount that could reasonably be expected to
result in a Material Adverse Effect. No Loan Party has any knowledge that any
Plan fails to comply in all material respects with all applicable requirements
of law and regulation. Neither the Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
5.10    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of the other Loan Parties to the Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any misstatement of material fact or omitted to state a material fact
necessary to make the statements contained therein not misleading.
5.11    Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Loan Parties which are subject to
any limitation on sale, pledge, or other restriction hereunder.

48

--------------------------------------------------------------------------------




5.12    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.
5.13    Compliance With Laws. The Loan Parties have complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.
5.14    Ownership of Properties. Except as set forth on Schedule 2, on the date
of this Agreement, the Loan Parties will have good title, free of all Liens
other than Permitted Liens, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the Agent
as owned by the Loan Parties. Except for the Permitted Liens, liens granted to
the Collateral Agent for the benefit of the Lenders pursuant to the Mortgages do
constitute and will constitute valid first priority Liens under applicable law.
Borrower will take all such action as will be necessary or advisable to
establish such Lien of the Collateral Agent and its priority as described in the
preceding sentence at or prior to the time required for such purpose, and there
will be as of the date of execution and delivery of the Mortgages no necessity
for any further action in order to protect, preserve and continue such Lien and
such priority except for (i) the filing of continuation statements to continue
financing statements (filed as fixture filings) upon the expiration thereof and
(ii) for the recordation of the Calder Mortgage and for the recording of the
Mortgages (other than the Calder Mortgage) all of which recordation of such
Mortgages (other than the Calder Mortgage and Mortgages entered into after the
2003 Closing Date) shall have occurred on the 2003 Closing Date (or within one
Business Day following the 2003 Closing Date provided that the title insurance
policy relating to such Mortgages (other than the Calder Mortgage and Mortgages
entered into after the 2003 Closing Date) provides coverage as of the 2003
Closing Date based on pro forma policies delivered and accepted on or before the
2003 Closing Date).
5.15    Plan Assets; Prohibited Transactions. The Borrower (a) is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and assuming the source of the Loans does not in any case include the assets of
any employee benefit plan, neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code, and (b)
the Borrower is an “operating company” as defined in 29 C.F.R 2510-101 (c) or
“benefit plan investors” (as defined in 29 C.F.R. § 2510.3-101(f)) do not own
25% or more of the value of any class of equity interests in the Borrower.
5.16    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Loan Parties, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws. On the basis of this consideration, the Borrower has concluded that
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non‑compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

49

--------------------------------------------------------------------------------




5.17    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18    [Intentionally Omitted].
5.19    Post‑Retirement Benefits. The present value of the expected cost of
post‑retirement medical and insurance benefits payable by the Loan Parties to
their employees and former employees, as estimated by the Borrower in accordance
with procedures and assumptions deemed reasonable by the Required Lenders, does
not exceed an amount that could reasonably be expected to result in a Material
Adverse Effect.
5.20    Insurance. The certificate signed by the President or chief financial
officer of the Borrower, that attests to the existence and adequacy of, and
summarizes, the property and casualty insurance program carried by the Borrower
with respect to itself and the other Loan Parties and that has been furnished by
the Borrower to the Agent and the Lenders, is complete and accurate. This
summary includes the insurer’s or insurers’ name(s), policy number(s),
expiration date(s), amount(s) of coverage, type(s) of coverage, exclusion(s),
and deductibles. This summary also includes similar information, and describes
any reserves, relating to any self‑insurance program that is in effect.
5.21    Solvency. (i) Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of each Loan, if
any, made on the date hereof and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Loan Parties on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Loan Parties on a
consolidated basis; (b) the present fair saleable value of the Property of the
Loan Parties on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Loan Parties on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Loan Parties on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Loan Parties on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.
(ii)    The Borrower does not intend to, or to permit any of the other Loan
Parties to, and does not believe that it or any of the other Loan Parties will,
incur debts beyond such Person’s ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by it or
any such Loan Party and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Loan Party.


5.22    Intellectual Property. Schedule 5.22 sets forth a true and complete
list, differentiated by each Loan Party, of all of the patents, trademarks,
licenses not included in Schedule 5.25, copyrights and other intellectual
property owned by any of the Loan Parties or which any of them has an interest.
5.23    Properties. Schedule 5.23 sets forth a true and complete list,
differentiated by each Loan Party, of the addresses of all Real Property.
5.24    Operating Locations. Schedule 5.24 sets forth a true and complete list,
differentiated by each Loan Party, of the street addresses of each of the Loan
Parties’ operating locations.
5.25    Certain Licenses. Schedule 5.25 sets forth a true and complete list,
differentiated by each Loan Party of all licenses or other authorities under
which any Loan Party is a licensee from any racing commission or authority or
holder of other racing rights.

50

--------------------------------------------------------------------------------




5.26    Predecessor Entities of the Loan Parties. Schedule 5.26 sets forth a
list of any and all predecessors and/or prior names of any Loan Party within the
past five (5) years, including any entity or entities which may no longer exist,
whether by reason of merger, acquisition, consolidation, sale of its material
assets, dissolution, bankruptcy, reorganization, which may have or had an
interest in the Collateral or any part thereof, together with such predecessor’s
(1) state of incorporation, (2) the jurisdictional location of all of such
entities offices and locations and (3) all jurisdictional locations where any
Collateral may have been kept.
5.27    USA PATRIOT Act. (a) Neither the Borrower nor any of its Subsidiaries
or, to the knowledge of the Borrower, any of their respective Affiliates over
which any of the foregoing exercises management control (each, a “Controlled
Affiliate”) is a Prohibited Person, and the Borrower, its Subsidiaries and, to
the knowledge of the Borrower, such Controlled Affiliates are in compliance with
all applicable orders, rules and regulations of OFAC.
(b)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Controlled Affiliates: (i) is targeted by
United States or multilateral economic or trade sanctions currently in force;
(ii) is owned or controlled by, or acts on behalf of, any Person that is
targeted by United States or multilateral economic or trade sanctions currently
in force; or (iii) is named, identified or described on any list of Persons with
whom United States Persons may not conduct business, including any such blocked
persons list, designated nationals list, denied persons list, entity list,
debarred party list, unverified list, sanctions list or other such lists
published or maintained by the United States, including OFAC, the United States
Department of Commerce or the United States Department of State.


5.28    Embargoed Persons. (a) None of the Borrower’s or its Subsidiaries’
assets constitute property of, or are beneficially owned, directly or
indirectly, by any Person targeted by economic or trade sanctions under United
States law, including but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign assets
control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the Patriot Act),
if the result of such ownership would be that any Loan made by any Lender would
be in violation of law (“Embargoed Person”); (b) no Embargoed Person has any
interest of any nature whatsoever in the Borrower if the result of such interest
would be that any Loan would be in violation of law; (c) the Borrower has not
engaged in business with Embargoed Persons if the result of such business would
be that any Loan made by any Lender would be in violation of law; and
(d) neither the Borrower nor any Controlled Affiliate (i) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (ii) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”. For purposes of determining whether or not a representation is true
under this Section 5.28, the Borrower shall not be required to make any
investigation into (i) the ownership of publicly traded stock or other publicly
traded securities or (ii) the beneficial ownership of any collective investment
fund.
ARTICLE VI    

COVENANTS

51

--------------------------------------------------------------------------------




From and after the date of this Agreement, unless the Required Lenders shall
otherwise consent in writing:


6.1    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Lenders:


(i)
Within ninety (90) days after the close of each of Borrower’s fiscal years, an
unqualified (except for qualifications relating to changes in Agreement
Accounting Principles or practices reflecting changes in generally accepted
accounting principles and required or approved by the Borrower’s independent
certified public accountants) audit report certified by PricewaterhouseCoopers
LLP or such other independent certified public accountants acceptable to the
required Lenders, prepared in accordance with Agreement Accounting Principles on
a consolidated basis for itself and the other Loan Parties, including
consolidated balance sheets as of the end of such period, related consolidated
profit and loss and reconciliation of surplus statements, and a consolidated
statement of cash flows, accompanied by any management letter prepared by said
accountants, provided that satisfaction of the requirements of this Section
6.1(i) shall be deemed to have been met by delivery within the time frame
specified above of (a) copies of the Borrower’s Annual Report on Form 10-K for
such fiscal year prepared in accordance with the requirements therefor and filed
with the SEC, and (b) the financial statements and reports otherwise required in
this Section 6.1(i), consolidated as to the Borrower and the other Loan Parties,
except that such financial statements and reports need not be audited and may be
internally prepared.



(ii)
Within forty-five (45) days after the close of the first three quarterly periods
of each of its fiscal years, for itself and the other Loan Parties, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss statements and a consolidated statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer, provided that satisfaction of the
requirements of this Section 6.1(ii) shall be deemed to have been met by
delivery within the time frame specified above of copies of (a) the Borrower’s
Quarterly Report on Form 10-Q prepared in accordance with the requirements
therefor and filed with the SEC, and (b) the financial statements and reports
otherwise required in this Section 6.1(ii), consolidated as to the Borrower and
the other Loan Parties.



(iii)
As soon as available, but in any event within ninety (90) days after the
beginning of each fiscal year of the Borrower, a copy of the plan and budget
(including, at a minimum, a projected consolidated balance sheet for the
following fiscal year end and projected quarterly income statements) of the
Borrower and the other Loan Parties for such fiscal year.



(iv)
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate, in substantially the form of Exhibit B attached
hereto, signed by its chief financial officer or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.




52

--------------------------------------------------------------------------------




(v)
Intentionally Omitted.



(vi)
If the Borrower has established a Plan, as soon as possible and in any event
within 10 days after the Borrower knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by the chief financial officer of
the Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto.



(vii)
As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of the other Loan Parties is or may be liable to any Person as a result of
the release by the Borrower, any of the other Loan Parties, or any other Person
of any Hazardous Materials into the environment, and (b) any notice alleging any
violation of any Environmental Laws by the Borrower or any of the other Loan
Parties, which, in either case, could reasonably be expected to have a Material
Adverse Effect.



(viii)
Promptly upon request, copies of all annual reports to shareholders (including
without limitation annual reports to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act), financial statements, reports and proxy
statements so furnished and which are not otherwise available on the SEC’s Edgar
(or its successor) system.



(ix)
Promptly upon request, copies of all registration statements and annual,
quarterly, monthly or other regular reports which any of the Loan Parties files
with the SEC and which are not otherwise available on the SEC’s Edgar (or its
successor) system.



(x)
Such other information (including non‑financial information) as the Agent or any
Lender may from time to time reasonably request.



6.2    Use of Proceeds. The Borrower and each other Loan Party will, and will
cause each Subsidiary to, use the proceeds of the Credit Extensions for general
corporate purposes, including for working capital, Acquisition needs and to make
any Restricted Payments permitted under this Agreement. The Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Advances to
purchase or carry any “margin stock” (as defined in Regulation U).
6.3    Notice of Default. The Borrower and each other Loan Party will give
prompt notice in writing to the Agent of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.
6.4    Conduct of Business. The Borrower and each other Loan Party will, and
will cause each Subsidiary (other than the Excluded Subsidiaries) to, carry on
and conduct all of its respective business in substantially the same manner and
in substantially the Current Fields of Enterprise, and in any other mode of
gambling, which, in each case, is conducted in full compliance with applicable
law, and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its respective business is conducted in each case in which the failure to
so maintain such authority would have a Material Adverse Effect.
6.5    Taxes. The Borrower and each other Loan Party will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local Tax returns required by law and pay when due
all Taxes, assessments and governmental charges and levies upon such

53

--------------------------------------------------------------------------------




Loan Party or such Loan Party’s income, profits or Property, except those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with Agreement
Accounting Principles.
6.6    Insurance.
(i)
The Borrower and each other Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.



(ii)
All insurance which the Loan Parties are required to maintain shall be
satisfactory to the Agent in form, amount and insurer. Such insurance shall
provide that any loss thereunder shall be payable notwithstanding any action,
inaction, breach of warranty or condition, breach of declarations,
misrepresentation or negligence of any of the Loan Parties. Each policy shall
contain an agreement by the insurer that, notwithstanding lapse of a policy for
any reason, or right of cancellation by the insurer or any cancellation by any
Loan Party such policy shall continue in full force for the benefit of the
Collateral Agent for at least thirty (30) days after written notice thereof to
the Agent and the applicable Loan Party, and no alteration in any such policy
shall be made except upon thirty (30) days written notice of such proposed
alteration to the Agent and the applicable Loan Party and written approval by
the Agent. At or before the Closing Date, each Loan Party shall provide the
Agent with certificates evidencing its due compliance with the requirements of
this Section.



6.7    Compliance with Laws. The Borrower and each other Loan Party will, and
will cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which such party may be
subject including, without limitation, all Environmental Laws and Money Service
Business Laws, provided that it shall not be deemed to be a violation of this
Section 6.7 if any failure to comply with any law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Effect.
6.8    Maintenance of Properties. The Borrower and each other Loan Party will,
and will cause each Subsidiary (other than the Excluded Subsidiaries) to, do all
things necessary to maintain, preserve, protect and keep its Property in good
repair, working order and condition, normal wear and tear excepted and taking
into account the age and condition of such Property and make all necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.
6.9    Inspection. The Borrower and each other Loan Party will, and will cause
each Subsidiary (other than the Excluded Subsidiaries) to, permit the Agent, the
Collateral Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent, the Collateral Agent or any Lender
may designate; provided, however, so long as no Default or Unmatured Default has
occurred or is continuing, no such inspections, examinations, or discussions
shall occur during the two week period preceding, or on the day of, the running
of the (i) Kentucky Derby or (ii) Breeder’s Cup, if the Breeder’s Cup is to be
held at Churchill Downs.
6.10    Indebtedness. The Borrower and the other Loan Parties will not, nor will
they permit any Subsidiary (other than Excluded Subsidiaries) to, create, incur
or suffer to exist any Indebtedness, except:

54

--------------------------------------------------------------------------------




(i)The Loans and the Reimbursement Obligations.


(ii)Indebtedness existing on the date hereof and described in Schedule 2.


(iii)
Indebtedness arising under Rate Management Transactions related to the Loans to
the extent permitted under Section 6.22.



(iv)
Indebtedness secured by any purchase money security interests not exceeding
$5,000,000;



(v)
Capitalized Lease Obligations in an amount not exceeding $30,000,000;



(vi)
Indebtedness to sellers in connection with Permitted Acquisitions in an
aggregate amount not to exceed $10,000,000; provided that such Indebtedness is
subordinated to the Indebtedness hereunder pursuant to subordination provisions
acceptable to the Agent in its reasonable discretion;



(vii)
Indebtedness secured by any Lien permitted pursuant to Section 6.16;



(viii)
Unsecured Indebtedness in an aggregate amount not to exceed $1,000,000 in
connection with credit cards issued to the Borrower and the Loan Parties.



(ix)
Indebtedness under Permitted Pro Rata Secured Financings;



(x)
Indebtedness of not greater than $153,000,000 under the Master Plan Bond
Transaction.



(xi)
Additional unsecured Indebtedness (including unsecured subordinated
indebtedness) of the Borrower, to the extent not otherwise permitted under this
Section 6.10, and any Indebtedness constituting refinancings, renewals or
replacements of any such Indebtedness; provided that (i) both immediately prior
to and after giving effect (including pro forma effect) thereto, no Unmatured
Default or Default shall exist or would result therefrom, (ii) such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Facility Termination Date (it being understood that any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale shall not violate the foregoing restriction), (iii) such Indebtedness is
not guaranteed by any Subsidiary of the Borrower other than the Guarantors and
(iv) the covenants applicable to such Indebtedness are not more onerous or more
restrictive (taken as a whole) than the applicable covenants set forth in this
Agreement.



6.11    Merger. Without the consent of the Required Lenders, the Borrower will
not, nor will it permit any Subsidiary (other than the Excluded Subsidiaries)
to, merge or consolidate with or into any other Person, except that a Loan Party
may merge into the Borrower or a Wholly‑Owned Subsidiary that is or becomes a
Loan Party; provided that at least ten (10) Business Days before the date of
such consolidation or merger (or such shorter period as is acceptable to the
Collateral Agent in its discretion), the applicable parties shall have delivered
to the Agent all of the new Mortgages, amendments to Mortgages, the Mortgage
Instruments, financing statements, amendments thereto and other amendments to
the Loan Documents and the schedules thereto required to reflect such
consolidation or merger and to perfect or confirm the Liens of the Collateral
Agent for the benefit of the Lenders in the assets of the Loan Parties which are
parties thereto.

55

--------------------------------------------------------------------------------




6.12    Sale of Assets.
(i)
The Borrower will not, nor will it permit any Subsidiary (other than the
Excluded Subsidiaries) to, lease, sell or otherwise dispose of its Property to
any other Person, except:



(a)
Sales of inventory in the ordinary course of business.



(b)
Leases, sales or other dispositions of its Property (including ownership
interests in Guarantors described in Subsection 6.12(iii)(b)) that, together
with all other Property of the Loan Parties previously leased, sold or disposed
of (other than inventory in the ordinary course of business) as permitted by
this Section, in the aggregate, (1) during the twelve‑month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a Twelve Month Substantial Portion of the Property of the Loan
Parties, or (2) from and after the Closing Date does not constitute a Term
Substantial Portion of the Property of the Loan Parties, in each case (subject
to subsection (ii) below); provided that prior to and upon completion of such
lease, sale or other disposition no Default or Unmatured Default would exist,
including after giving effect to such sale, transfer or other disposition.



(c)
Intentionally Omitted.



(ii)
Any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to a
Loan Party.



(iii)
(a)    Intentionally Omitted.



(b)
Upon consummation of the sale or other disposition of Property that (1) consists
of (A) all of the interests of all Loan Parties in a Guarantor, including,
without limitation, all of the capital stock, LLC or partnership (as applicable)
and other equity interests in that Guarantor, or (B) all of the Property of a
Guarantor, and (2) is permitted under and consummated in accordance with
Subsections 6.12(i)(b) and (ii) above, the Agent is hereby authorized by the
Lenders to instruct the Collateral Agent to cause that particular Guarantor to
be released from its obligations under the Guaranty without the need for any
further authorization from the Lenders, provided that no Default or Unmatured
Default shall exist and be continuing or result from that sale or other
disposition of that Property and/or the release of that Guarantor from its
obligations under the Guaranty.



Notwithstanding the foregoing provisions of this Section 6.12, nothing contained
in this Section 6.12 or this Agreement shall prevent the Borrower nor any other
Loan Party or any Subsidiary from conducting its revenue producing activities in
the ordinary course of its respective business, including, but not limited to,
the (a) leasing or licensing of parking facilities, banquet facilities, boxes,
suites or other facilities to the patrons of the Borrower, each Loan Party and
each Subsidiary (collectively, the “Patrons”), (b) staging entertainment events
(i.e., concerts, etc.) for Patrons, (c) granting of PSLs to Patrons, (d)
granting of licenses to Patrons to use other similar facilities, (e) the license
or use for a fee of simulcast signals, trademarks, copyrights, and other similar
assets, (f) prepaying and/or forgiving any amounts owed under or canceling the
bond or the lease issued or entered into in connection with the Master Plan Bond
Transaction and (g)

56

--------------------------------------------------------------------------------




such other revenue producing activities as determined by the management of the
Borrower and permitted under this Agreement.


6.13    Investments and Acquisitions. The Borrower will not, nor will it permit
any other Loan Party to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
(i)
(a) Cash Equivalent Investments and (b) Permitted Investments.



(ii)
Any Investment (a) in existence on the date hereof (including without limitation
existing Investments in Subsidiaries) and described in Schedule 1, (b) in any
Subsidiary that is a Loan Party if such Investment is not an Acquisition, and
(c) so long as no Default or Unmatured Default has occurred and is continuing,
in an Excluded Entity that is not an Acquisition if, but only if, the aggregate
amount of all Investments in all Excluded Entities under this clause (ii)(c)
after the date of this Agreement, when aggregated with all of the Acquisitions
and/or Investments under clause (iii)(g) of this Section 6.13 made after the
date of this Agreement (including such proposed Investment), shall not exceed
25% of Consolidated Net Worth at the time of the proposed Investment in such
Excluded Entity.



(iii)
The Borrower or any Loan Party may effect an Acquisition through a merger,
consolidation or by purchase, lease or otherwise of the capital stock or
ownership interest of another Person, or of Property of another Person (each a
“Permitted Acquisition”), to the extent, but only to the extent, such Loan Party
shall have complied with all of the applicable following provisions:



(a)
(1) No Default or Unmatured Default shall exist prior to and/or after giving
effect (including pro forma effect) to such Permitted Acquisition, (2) the
aggregate consideration paid in respect of such Permitted Acquisition, when
taken together with the aggregate consideration paid in respect of all other
Permitted Acquisitions, does not exceed $25,000,000 during any fiscal year of
the Borrower; provided that such dollar limitation shall not apply so long as at
the time of the consummation of such Permitted Acquisition and immediately after
giving effect (including giving effect on a pro forma basis) thereto, (A) the
Senior Secured Leverage Ratio does not exceed the maximum Senior Secured
Leverage Ratio permitted under Section 6.24.3 and (B) the Total Leverage Ratio
does not exceed a ratio equal to (x) the numerator of the maximum Total Leverage
Ratio permitted under Section 6.24.2 at such time minus 0.25 to (y) 1.00
(provided that, notwithstanding the foregoing clause (iii)(a)(2), any
consideration paid in respect of a Permitted Acquisition of an Excluded Entity
is at all times also subject to the terms and conditions of clause (iii)(g)
below) and (3) if the aggregate consideration paid in respect of any Permitted
Acquisition exceeds $100,000,000, the Borrower shall have delivered to the Agent
a certificate of the chief financial officer of the Borrower demonstrating
compliance with the foregoing clause (iii)(a)(2), together with all relevant
financial information, statements and projections requested by the Agent.



(b)
The board of directors or other equivalent governing body of such Person shall
have approved such Permitted Acquisition.




57

--------------------------------------------------------------------------------




(c)
In the case of a Permitted Acquisition by the Borrower, the Borrower shall be
the surviving entity in any merger or consolidation.



(d)
At least five (5) Business Days before the date of the proposed Acquisition, the
Borrower shall have delivered to the Agent a notice of acquisition substantially
in the form of Exhibit F attached hereto (a “Notice of Acquisition”) describing
in detail the proposed Acquisition.



(e)
(1) Such Person is either (A) an existing Guarantor or (B) has executed a
Guarantor Joinder to join this Agreement as a Guarantor pursuant to Section
9.14, or shall have done so on the date of such Permitted Acquisition (or such
later date as the Agent may agree in the exercise of its reasonable discretion
with respect thereto), or, (2) in the alternative, upon request provided in the
Notice of Acquisition of the Loan Party acquiring such Person, on or before the
date of closing of such Permitted Acquisition, the Required Lenders shall have
consented, in their discretion, in writing, to permit such acquired Person to be
an Excluded Entity.



(f)
If the Person to be acquired is not an Excluded Entity, then clauses (1) and (2)
of this subsection apply:



(1)
The Loan Party which acquires such ownership interest in such Person shall
pledge such ownership interests to the Collateral Agent pursuant to the Pledge
and Security Agreement and Section 9.14 on the date of the closing of such
Permitted Acquisition (or such later date as the Agent may agree in the exercise
of its reasonable discretion with respect thereto), except as provided in
clauses (iii)(f)(2) or (iii)(h) below; and such Person shall, on the date of the
closing of such Permitted Acquisition (or such later date as the Agent may agree
in the exercise of its reasonable discretion with respect thereto) execute and
deliver a Guarantor Joinder and otherwise comply with the requirements of
Section 9.14; and



(2)
If the organizational documents of such Person or applicable laws relating to
horse racing or gaming prohibit the pledge of the ownership interests of such
Person or the grant of Liens in one or more assets of such Person (such stock
and assets, collectively, the “Restricted Assets”), such Person and its owners
shall not be obliged to grant Liens in the Restricted Assets, provided that the
Loan Parties shall use their best efforts with respect to the matters within
their respective control to obtain, within ninety (90) days after the date of
such Permitted Acquisition (A) the consent of the other party to such
organizational documents to the pledge or grant of first and prior Liens in the
Restricted Assets, (B) the consent of the applicable regulatory authority to the
pledge or grant of first and prior Liens in the Restricted Assets of such Person
to the Collateral Agent, or (C) the acknowledgement by such regulatory authority
that such a pledge or grant of security interests does not require such consent;
and the applicable Loan Parties shall within ten (10) days after receiving any
such acknowledgement or consent take all steps necessary or appropriate to
pledge and grant first and prior Liens, other than Permitted Liens, in favor of
the Collateral


58

--------------------------------------------------------------------------------




Agent in, as applicable, the Restricted Assets pursuant to the Pledge and
Security Agreement and any other applicable Collateral Documents, other Loan
Documents, and/or other documents in the form of the Collateral Documents except
for the name of the applicable Loan Party and the description of the Property.
For the avoidance of doubt, MVGR shall not be required to pledge any Restricted
Assets of MVGR.


(g)
If the acquired Person is an Excluded Entity, the aggregate consideration paid
for the Acquisition of and Investment in all Persons pursuant to this clause
(iii)(g), when aggregated with all other consideration paid for the Acquisition
of and Investments in any Person under this clause (iii)(g) and when aggregated
with all Investments under clause (ii)(c) of this Section, shall not exceed 25%
of Consolidated Net Worth at the time of the Proposed Acquisition of such
Person.



(h)
If the Permitted Acquisition is through purchase, lease or other acquisition of
Property of a Person by a Loan Party, then that Loan Party shall pledge such
Property pursuant to the Pledge and Security Agreement and/or Mortgage(s), as
appropriate, and Section 6.29, unless (x) the Agent shall have determined, in
the exercise of its reasonable discretion, that the costs and burdens of
obtaining a security interest therein or perfection thereof outweigh the value
of the security afforded thereby, or (y) such Loan Party is engaged in a Current
Field of Enterprise and applicable laws relating to horse racing or gaming cause
the Property, or some part of it, being acquired to be Restricted Assets, in
which case such Loan Party shall not be obliged to grant Liens in the Restricted
Assets, provided that the Loan Parties shall use their best efforts with respect
to the matters within their respective control to obtain, within ninety (90)
days after the date of such Permitted Acquisition (A) the consent of the
applicable regulatory authority to the pledge or grant of first and prior Liens,
other than Permitted Liens, in the Restricted Assets of such Loan Party to the
Collateral Agent, or (B) the acknowledgement by such regulatory authority that
such a pledge or grant of security interests does not require such consent, and
that Loan Party shall within ten (10) days after receiving any such
acknowledgement or consent take all steps necessary or appropriate to pledge and
grant first and prior Liens, other than Permitted Liens, in favor of the
Collateral Agent in, as applicable, the Restricted Assets pursuant to the Pledge
and Security Agreement and any other applicable Collateral Documents, other Loan
Documents, and/or documents consistent with the Collateral Documents.



6.14    Subsidiaries. Each Loan Party shall not, and shall not permit any of its
Subsidiaries to, own or create, directly or indirectly, any Subsidiaries other
than (a) any Subsidiary on the Closing Date, and (b) any Subsidiary formed after
the Closing Date which complies with the requirements of this Section 6.14, or
acquired after the Closing Date pursuant to a Permitted Acquisition. Unless the
Subsidiary so acquired is an Excluded Entity with respect to which the Loan
Parties have complied with Section 6.13, such newly formed or acquired
Subsidiary and the applicable Loan Party, as applicable, shall grant and cause
to be perfected first priority (other than Permitted Liens) Liens in favor of
the Collateral Agent in the assets held by, and stock of or other ownership
interest in, such Subsidiary, subject to any applicable exceptions in Section
6.13. Except as otherwise permitted under Section 6.13 of this Agreement, each
of the Loan Parties shall not become or agree to become (1) a general or limited
partner in any general or limited partnership, except that Loan Parties may be
general or limited partners in other Loan Parties, (2) become a member or

59

--------------------------------------------------------------------------------




manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interest in, other Loan Parties, or (3) become a joint
venturer or hold a joint venture interest in any joint venture.
6.15    Certain Transactions. The Borrower and the other Loan Parties
collectively, in the aggregate, may not incur Off Balance Sheet Liabilities
under Section 6.23(ii), which, at any one time, aggregate for the Borrower and
all of the other Loan Parties, collectively, in an amount more than $50,000,000.
6.16    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except (collectively, “Permitted Liens”):
(i)
Liens for taxes, assessments or governmental charges or levies on such Loan
Party’s Property if the same shall not at the time be delinquent or thereafter
can be paid without penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on such Loan Party’s
books.



(ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on such Loan Party’s books.



(iii)
Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.



(iv)
Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.



(v)
Liens existing on the date hereof and described in Schedule 2 and any Lien filed
or which arises, at any time solely against Property of any Excluded Subsidiary.



(vi)
Liens in favor of the Collateral Agent granted pursuant to any Collateral
Document.



(vii)
Liens, security interests and mortgages for the benefit of any individual Lender
which provides a Rate Management Transaction permitted under Section 6.22 (each
a “Permitted Secured Lender Rate Management Transaction”) between one or more of
the Loan Parties and such Lender, provided that any such Liens shall be pari
passu with the Liens securing the other Secured Obligations hereunder. The
parties to a “Permitted Secured Rate Management Transaction” shall state in the
documentation governing such agreement that such agreement is intended to be a
“Permitted Secured Rate Management Transaction” hereunder, and upon doing so
such agreement shall be treated as a “Permitted Secured Rate Management
Transaction” for all purposes hereunder and under each of the other Loan
Documents and such agreement shall be entitled to share in the Collateral as
more fully provided for herein and therein.


60

--------------------------------------------------------------------------------






(viii)
Liens created in connection with assets leased under Capitalized Leases
described in and permitted under Section 6.10(v).



(ix)
Purchase money security interests described in and permitted under Section
6.10(iv).



(x)
So long as, (A)  the validity or amount thereof is being contested in good faith
by appropriate and lawful proceedings diligently conducted and so long as levy
and execution thereon have been stayed and continue to be stayed or (B) if a
final judgment is entered, such judgment is discharged within thirty (30) days
of entry, and in either case they do not in the aggregate, materially impair the
ability of the Borrower to perform its Obligations hereunder and under the other
Loan Documents, then the following:



(a)
Claims or Liens for taxes, assessments or charges due and payable and subject to
interest or penalty, provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by Agreement
Accounting Principles and pays all such taxes, assessments or charges forthwith
upon the commencement of proceedings to foreclose any such Lien provided that,
notwithstanding any such reserves, the Loan Parties shall pay any Liens related
to recording or related taxes (including documentary stamp taxes or intangible
taxes), immediately upon the existence of any Default or immediately upon the
request of the Agent if the Collateral Agent has recorded or is recording a
Mortgage with respect to such realty;



(b)
Claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;



(c)
Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or



(d)
Claims or Liens resulting from judgments or orders which, in the aggregate, do
not exceed $5,000,000.



(xi)
Liens permitted under the title policies delivered to the Collateral Agent.



(xii)
Liens on assets (other than Collateral) securing Indebtedness and other
obligations in an aggregate outstanding amount not in excess of $25,000,000.



6.17    Intentionally Omitted.
6.18    Intentionally Omitted.
6.19    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except (i) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and (ii)
upon fair and reasonable terms no less

61

--------------------------------------------------------------------------------




favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms‑length transaction.
6.20    No Prepayment of Material Subordinated Indebtedness. The Loan Parties
shall not, nor will any of them permit any Subsidiary to, prepay, anticipate,
defease, purchase, redeem or acquire any Material Indebtedness (other than
Obligations hereunder) that is expressly subordinated to the Obligations
hereunder, either in whole or in part, directly or indirectly, prior to the
scheduled maturity thereof, except for payment of regularly scheduled
installments of principal and/or interest thereon as and when those installments
come due in the regular course, and not by acceleration thereof, provided that
nothing in this Section 6.20 shall prohibit an Excluded Subsidiary to prepay any
Indebtedness with respect to which it, but not any Loan Party, is obligated.
6.21    Recordation of Calder Mortgage. The Agent may, and at the direction of
the Required Lenders shall, direct the Collateral Agent to record the Calder
Mortgage; and appropriate UCC fixture filings. The other financing statements
for filing in Florida (the “Calder Financing Statements”) have been filed
concurrently with the 2003 Closing Date. The Loan Parties shall take all such
steps as the Agent, the Collateral Agent or the Required Lenders request and
shall otherwise cooperate in connection with the recordation of the Calder
Mortgage, and related documents pursuant to the preceding sentence, including
(i) obtaining title insurance for the benefit of the Collateral Agent and the
Lenders in an amount not less than the appraised value of the property covered
by such Calder Mortgage (which the Loan Parties shall be required to pay for)
and providing all other Mortgage Instruments and (ii) if a Default exists at the
time of such recordation or if a Default should occur following such
recordation, the Loan Parties shall pay (or reimburse the Agent for) all
documentary stamp taxes, intangible asset taxes or other fees and expenses
associated with such recordation. The Calder Mortgage shall be treated as a
“Recorded Mortgage” for purposes of this Agreement including the warranty in
Section 5.14 relating to the Recorded Mortgages.
6.22    Financial Contracts. The Borrower has entered into the transactions of
the type described in the definition of “Rate Management Transactions” described
on Schedule 6.22, and may enter into one or more transactions of the type
described in the definition of “Rate Management Transactions” with one or more
of the Lenders after the date of this Agreement, but the Borrower shall not, nor
will it permit any Subsidiary to enter into or remain liable under any Financial
Contract that is speculative in nature.
6.23    Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities.
The Borrower will not, nor will it permit any Subsidiary to, enter into or
suffer to exist any (i) Sale and Leaseback Transaction or (ii) any other
transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, except for (a) Rate Management Obligations permitted to be incurred
under the terms of Section 6.22 and (b) as provided in Section 6.15.
6.24    Financial Covenants.
6.24.1    Interest Coverage Ratio. The Borrower will maintain the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters for the
then most-recently ended four fiscal quarters, of (i) Consolidated Adjusted
EBITDA, to (ii) Consolidated Interest Expense, all calculated for the Loan
Parties on a consolidated basis and in accordance with Agreement Accounting
Principles, to be greater than or equal to 3.00 to 1.00.
6.24.2    Total Leverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
Funded Indebtedness to (ii) Consolidated Adjusted EBITDA (the “Total Leverage
Ratio”) for the then most-recently ended four fiscal quarters to be greater than
4.50 to 1.00; provided that, upon the Agent’s receipt of a written request from
the Borrower, so long as the Borrower certifies and demonstrates to the Agent’s
reasonable satisfaction that the Consolidated Adjusted EBITDA as of the end of
the then most recently ended fiscal quarter of the Borrower for the period of
four consecutive fiscal quarters then ended equals or exceeds

62

--------------------------------------------------------------------------------




$150,000,000, the maximum Total Leverage Ratio permitted under this Section
6.24.2 will be increased to 5.00 to 1.00 for a period beginning with the fiscal
quarter of the Borrower in which such notice was received by the Agent and for
each fiscal quarter of the Borrower thereafter until and ending on the first
Trigger Date occurring after such notice was received by the Agent (any such
period an “Effective Period”). For the avoidance of doubt, if the conditions set
forth in this Section 6.24.2 are satisfied, more than one Effective Period may
occur during the term of this Agreement.
6.24.3    Senior Secured Leverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
Senior Secured Funded Indebtedness to (ii) Consolidated Adjusted EBITDA (the
“Senior Secured Leverage Ratio”) for the then most-recently ended four fiscal
quarters to be greater than 3.50 to 1.00.
6.24.4    Minimum Adjusted EBITDA. For each of the fiscal quarters of the
Borrower ending during an Effective Period, the Consolidated Adjusted EBITDA as
of the end of such fiscal quarter for the period of four consecutive fiscal
quarters then ending shall not be less than $150,000,000.
6.25    Loan Parties shall enter into Collateral Documents. The Borrower and
each of the other Loan Parties shall grant to the Collateral Agent, for the
benefit of the Lenders, a first priority perfected security interest in all of
the Property of the Borrower and each of the Loan Parties, provided that (x)
recordation of the Calder Mortgage and UCC fixture filings for filing in Florida
may be delayed pursuant to and in accordance with Section 6.21 and (y) no
Property shall be required to be secured to the extent that the Agent, in the
exercise of its reasonable discretion, shall have determined that the costs and
burdens of obtaining a security interest therein or perfection thereof outweigh
the value of the security afforded thereby. To that end, each of the Loan
Parties shall duly authorize, execute and promptly deliver the Guaranty to the
Agent and deliver to the Collateral Agent the Mortgages, the Mortgage
Instruments, the Pledge and Security Agreement, the Assignments of Patents,
Trademarks and Copyrights, the Intercompany Subordination Agreement and any and
all other Collateral Documents, including without limitation all documents or
instruments necessary or appropriate to create and/or perfect or otherwise
protect the Liens in the Collateral in favor of the Collateral Agent for the
benefit of the Lenders.
6.26    Maintenance of Patents, Trademarks, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries (except for the Excluded Subsidiaries) to,
maintain in full force and effect all patents, trademarks, service marks, trade
names, copyrights, licenses, franchises, permits and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Effect.
6.27    Plans and Benefit Arrangements. The Borrower shall, and shall cause each
other member of the Controlled Group to, comply with ERISA, the Code and other
applicable Laws applicable to Plans, or Benefit Arrangements except where such
failure, alone or in conjunction with any other failure, would not result in a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Borrower shall make, and cause each member of the Controlled Group to make, in a
timely manner, all contributions due to Plans, Benefit Arrangements and
Multiemployer Plans.
6.28    Compliance with Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply with all applicable all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
including all Environmental Laws and Money Service Business Laws, in all
respects, provided that it shall not be deemed to be a violation of this
Section 6.28 if any failure to comply with any of the foregoing would not result
in fines, penalties, remediation costs, other similar liabilities or injunctive
relief which in the aggregate would constitute a Material Adverse Effect.

63

--------------------------------------------------------------------------------




6.29    Further Assurances. Each Loan Party shall, from time to time, at its
expense, (i) take such steps as may be necessary and/or appropriate to
faithfully preserve and protect the Lien in favor of the Collateral Agent, for
the benefit of the Lenders, on and security interest in the Collateral more
fully described in the Collateral Documents as a continuing first priority
perfected Lien, subject only to Permitted Liens, (ii) shall do such other acts
and things as the Agent in its sole discretion may deem necessary or advisable
from time to time in order to preserve, perfect and protect the Liens granted
under the Loan Documents and to exercise and enforce its rights and remedies
thereunder with respect to the Collateral (including without limitation the
execution and/or delivery of such amendments and supplements to the Collateral
Documents and related instruments and documents to the extent, and within such
time periods, as are reasonably requested by the Collateral Agent), and (iii)
unless the Agent, in the exercise of its reasonable discretion, shall have
determined that the costs and burdens of obtaining a security interest therein
or perfection thereof outweigh the value of the security afforded thereby, as
Property is acquired and as required by the other provisions of this Agreement,
enter into additional documents from time to time in the form of the Collateral
Documents (except as to the applicable Loan Party and the Property subject
thereto) and take such other steps to grant and perfect first priority Liens on
those assets to the Collateral Agent, for the benefit of the Lenders.
6.30    Subordination of Intercompany Loans. Each Loan Party shall cause any
intercompany Indebtedness, and loans or advances owed by any Loan Party to any
other Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.
6.31    Plans and Benefit Arrangements. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to:
engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Effect;
fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the Controlled Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;
withdraw (completely or partially) from any Multiemployer Plan where any such
withdrawal is likely to result in a material liability under Section 4063 of
ERISA of the Borrower or any member of the Controlled Group that would
constitute a Material Adverse Effect;
terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a material liability to the Borrower or any
member of the Controlled Group that would constitute a Material Adverse Effect;
make any amendment to any Plan with respect to which security is required under
Section 307 of ERISA;
fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Code, where such failure is likely to result
in a Material Adverse Effect; or
create or enter into any Plan subject to the minimum funding requirements of
ERISA, without the prior written consent of the Agent.
6.32    Issuance of Stock. Except as may be permitted in Section 6.13, each of
the Loan Parties other than the Borrower shall not issue any additional shares
of such Loan Party’s capital stock or any options,

64

--------------------------------------------------------------------------------




warrants or other rights in respect thereof to any Person not a Loan Party,
provided that the Borrower shall deliver stock powers and the original
certificates evidencing such new shares in such Loan Party and shall take any
other steps necessary to grant security interests in such shares in favor of the
Collateral Agent prior to issuing such shares.
6.33    Changes in Organizational Documents. Except as provided in the next
sentence, each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws,
certificate of limited partnership, partnership agreement, articles or
certificate of formation, limited liability company agreement or other
organizational documents without providing at least ten (10) calendar days’
prior written notice to the Agent and, in the event such change would be
materially adverse to the Lenders as determined by the Agent in its sole
discretion, obtaining the prior written consent of the Required Lenders. The
Borrower may amend its articles of incorporation to do any or all of the
following: (1) in connection with a public offering of shares of its capital
stock to provide for an increase in the number of authorized shares of such
stock or (2) in connection with such a public offering to increase the total
number of shares issuable as Series 1998 Preferred Stock to reflect the increase
in the number of shares of the Borrower’s common stock outstanding, and (3)
delete any provisions related to cumulative voting by shareholders in the
election or removal of directors.
6.34    Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary (except for the Excluded Subsidiaries) to, make or suffer to exist
any Contingent Obligation (including, without limitation, any Contingent
Obligation with respect to the obligations of a Subsidiary), except (i) by
endorsement of instruments for deposit or collection in the ordinary course of
business, (ii) the Reimbursement Obligations, (iii) for the Guaranty; (iv) for
PSL Buyback/Guarantee(s) not to exceed $20,000,000 at any one time in the
aggregate for all such PSL Buyback/Guarantees; (v) guaranties of the obligations
of Loan Parties not to exceed $10,000,000 at any one time in the aggregate for
all such guaranties; and (vi) other Contingent Obligations permitted by Section
6.10.
6.35    Other Agreements. The Loan Parties will not enter into any agreement
containing any provision which would be violated or breached by the performance
of their obligations hereunder or under any instrument or document delivered or
to be delivered by them hereunder or in connection herewith.
6.36    Preservation of Existence. Each Loan Party shall, and shall cause each
of its Subsidiaries (other than the Excluded Subsidiaries) to maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except (i) as otherwise may be expressly be
permitted in Sections 6.11, 6.12. 6.13 and/or 6.14 and (ii) where such failure
to do so shall not have a Material Adverse Effect.
6.37    Restricted Payments. The Borrower will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) so long as no Default exists immediately prior and after
giving effect (including giving pro forma effect) thereto, the Borrower and its
Subsidiaries may make Restricted Payments so long as the ratio calculated, in
each case calculated after giving pro forma effect to any such Restricted
Payment, (i) pursuant to Section 6.24.1 is greater than or equal to the minimum
ratio required by Section 6.24.1 at such time, (ii) pursuant to Section 6.24.2
is less than or equal to the maximum ratio permitted by Section 6.24.2 at such
time and (iii) pursuant to Section 6.24.3 is less than or equal to the maximum
ratio permitted by Section 6.24.3 at such time.

65

--------------------------------------------------------------------------------




ARTICLE VII    

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:


7.1    Any representation or warranty made or deemed made by or on behalf of the
Loan Parties to the Lenders or the Agent under or in connection with this
Agreement, any Credit Extension, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
7.2    Nonpayment of principal of any Loan when due, or nonpayment of any
Reimbursement Obligation in or of any interest upon any Loan or Reimbursement
Obligation within one Business Day after the same becomes due, or of any
commitment fee, LC Fee or other obligations under any of the Loan Documents
within five days after the same becomes due.
7.3    The breach by the Borrower and/or any Loan Party of any of the terms or
provisions of Sections 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.19,
6.20, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29, 6.30, 6.31, 6.32, 6.33,
6.34, 6.35, 6.36 and/or 6.37.
7.4    The breach by the Borrower and/or any Loan Party (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the terms or provisions of this Agreement and/or any other Loan Document which
is not remedied within five days after written notice from the Agent or any
Lender.
7.5    Failure of the Borrower or any of the other Loan Parties to pay when due
any Material Indebtedness; or the default by the Borrower or any of the other
Loan Parties in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of the other Loan Parties shall be declared
to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries or any Guarantor shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.
7.6    The Borrower or any of the other Loan Parties shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any Term
Substantial Portion or Twelve Month Substantial Portion of its Property, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.
7.7    Without the application, approval or consent of the Borrower or any of
the other Loan Parties, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of the

66

--------------------------------------------------------------------------------




other Loan Parties or any Term Substantial Portion or Twelve Month Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Borrower or any of the other Loan Parties and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.
7.8    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any of the Loan Parties which, when taken together with all other
Property of the Loan Parties so condemned, seized, appropriated, or taken
custody or control of, during the twelve‑month period ending with the month in
which any such action occurs, constitutes a Term Substantial Portion or Twelve
Month Substantial Portion.
7.9    The Borrower or any of the other Loan Parties shall fail within thirty
(30) days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $30,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith.
7.10    Nonpayment by the Borrower or any Loan Party of any Rate Management
Obligation when due or the breach by the Borrower or any Subsidiary of any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto, and in each case in respect of obligations in an amount of $30,000,000
or more.
7.11    Any Change in Control shall occur.
7.12    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds an amount that could reasonably be
expected to result in a Material Adverse Effect or requires payments in an
amount that could reasonably be expected to result in a Material Adverse Effect.
7.13    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount that could reasonably be
expected to result in a Material Adverse Effect.
7.14    The Borrower or any of the other Loan Parties shall (i) be the subject
of any proceeding or investigation pertaining to the release by the Borrower,
any of the other Loan Parties or any other Person of any toxic or hazardous
waste or substance into the environment, or (ii) violate any Environmental Law,
which, in the case of an event described in clause (i) or clause (ii), could
reasonably be expected to have a Material Adverse Effect.
7.15    The occurrence of any “default,” as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

67

--------------------------------------------------------------------------------




7.16    Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of any Guaranty to which it is a party, or any Guarantor shall deny
that it has any further liability under any Guaranty to which it is a party, or
shall give notice to such effect.
7.17    Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or the Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document.
7.18    The Borrower or any Loan Party shall fail to pay when due any Operating
Lease Obligation, obligation with respect to a Letter of Credit, obligation
under a Sale and Leaseback Transaction or Contingent Obligation which in any of
those cases involves a Material Indebtedness.
ARTICLE VIII    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration; Facility LC Collateral Account.
(i)
If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of each LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Agent, the Collateral Agent, any LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the Collateral
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to the difference of (x) the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs, the
Required Lenders (or the Agent with the consent of the Required Lenders) may (a)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of each LC Issuer to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and (b)
upon notice to the Borrower and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Collateral Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.



(ii)
If at any time while any Default is continuing, the Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Collateral Agent the
Collateral


68

--------------------------------------------------------------------------------




Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.


(iii)
The Collateral Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or the LC Issuers.



(iv)
At any time while any Default is continuing, neither the Borrower nor any Person
claiming on behalf of or through the Borrower shall have any right to withdraw
any of the funds held in the Facility LC Collateral Account. After all of the
Obligations have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be distributed to Borrower or paid to whomever may be legally entitled thereto
at such time.



(v)
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.



(vi)
The Collateral Agent shall have the right to exercise the remedies and other
rights with respect to the Collateral provided in and subject to the Collateral
Documents and the Uniform Commercial Code or at law or equity.



8.2    Amendments. Except as provided in Section 2.22 with respect to an
Incremental Term Loan Amendment, and subject to the provisions of this Section
8.2, the Required Lenders (or the Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions hereof or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
(a) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan applicable to such Lender to a date after the
Facility Termination Date or postpone any regularly scheduled payment of
principal of any Loan of such Lender or forgive all or any portion of the
principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligation related thereto, or increase the amount of the
Commitment of such Lender hereunder or the commitment of such Lender (if such
Lender is an LC Issuer) to issue Facility LCs, or permit the Borrower to assign
its rights under this Agreement, and (b) without the consent of each Lender, (i)
reduce the percentage specified in the definition of Required Lenders (it being
understood that, solely with the consent of the parties prescribed by
Section 2.22 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Closing Date), (ii) amend this Section 8.2, (iii) release all or
substantially all of the Guarantors except as provided in Section 6.12(iii) or,
except as provided in the Collateral Documents, agree to subordinate the
Lenders’ Liens with respect to all or substantially all of the Collateral or
(iv) release all or substantially all of the Collateral, provided that the
Lenders acknowledge that the Agent may alone instruct the Collateral Agent to
release any Collateral as and to the extent provided in Section 10.16.

69

--------------------------------------------------------------------------------




No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer. The Agent may waive payment of the fee required under
Section 12.3.3).


Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Agent and the Borrower (x) to add one or more credit facilities (in
addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.
Nothing contained in this paragraph shall constitute, or otherwise be deemed to
be, a commitment on the part of any Lender to increase its Commitment hereunder,
or to provide or participate in any additional credit facilities or extensions
of credit hereunder, at any time.


Notwithstanding anything to the contrary herein the Agent may, with the consent
of the Borrower only, amend, modify or supplement this Agreement or any of the
other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.


8.3    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers, the Agent or the Collateral Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the LC Issuers, the Lenders and the Collateral Agent until the
Secured Obligations have been paid in full.
ARTICLE IX    

GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the Collateral Agent, the LC
Issuers and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Agent, the LC Issuers and the Lenders relating to the
subject matter thereof other than those contained in the fee letter described in
Section 10.13, all of which survives and remains in full force and effect during
the term of this Agreement.

70

--------------------------------------------------------------------------------




9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
9.6    Expenses; Indemnification.
(i)
The Borrower shall reimburse the Agent (the term “Agent” in this Section 9.6
also being used to refer to the Agent in its capacity as Collateral Agent) and
the Arrangers for any costs, internal charges and out‑of‑pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Agent, which attorneys may be employees of the Agent) paid or incurred by the
Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification, and administration of the
Loan Documents. The Borrower also agrees to reimburse the Agent, the Arrangers,
the LC Issuers and the Lenders for any costs, internal charges and out‑of‑pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, the Arrangers, the LC Issuers and the Lenders, which attorneys may be
employees of the Agent, the Arrangers, or the Lenders) paid or incurred by the
Agent, any Arranger, any LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under this Section include, without limitation, the cost and
expense of obtaining an appraisal, if any, of any parcel of real property or
interest in real property described in any relevant Collateral Documents which
appraisal, if any, shall be in conformity with the applicable requirements of
any law or any governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law), or any interpretation thereof,
including, without limitation, the provisions of Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, reformed
or otherwise modified from time to time, and any rules promulgated to implement
such provisions and costs and expenses incurred in connection with the Reports
described in the following sentence. The Borrower acknowledges that from time to
time the Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) and/or the Collateral Agent may prepare and distribute
Reports to the Agent (but the Collateral Agent shall have no obligation or duty
to prepare or distribute such Reports, nor shall the Agent have any obligation
or duty to distribute such Reports to the Lenders as it may receive from the
Collateral Agent) pertaining to the Borrower’s Property for internal use by the
Agent from information furnished to it by or on behalf of the Borrower, after
the Agent or the Collateral Agent has exercised its rights of inspection
pursuant to this Agreement.



(ii)
The Borrower hereby further agrees to indemnify the Agent, the Arrangers, each
LC Issuer and each Lender, their respective Affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arrangers, any LC Issuer any


71

--------------------------------------------------------------------------------




Lender or any Affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.


(iii)
The Agent, the Arrangers, each LC Issuer and each Lender, their respective
Affiliates, and each of their directors, officers and employees shall not be
liable for, and the Loan Parties agree that they shall immediately pay to the
Agent, the Arrangers, each LC Issuer and each Lender, their respective
Affiliates, and each of their directors, officers and employees when incurred
and shall indemnify, defend and hold the Agent, the Arrangers, each LC Issuer
and each Lender, their respective Affiliates, and each of their directors,
officers and employees harmless from and against, all loss, cost, liability,
damage and expense (including, without limitation, reasonable attorneys’ fees
and costs incurred in the investigation, defense and settlement of claims) that
the Agent, the Arrangers, each LC Issuer and each Lender, their respective
Affiliates, or each of their directors, officers and employees may suffer or
incur as mortgagees as a result of, or in connection in any way with any
applicable Environmental Laws (including the assertion that any lien existing
pursuant to the Environmental Laws takes priority over the lien or security
interests of the Collateral Agent or Lenders), or any environmental assessment
or study from time to time reasonably undertaken or requested by the Agent or
any Lenders or breach of any covenant or undertaking by the Loan Parties. The
obligations of the Loan Parties under this Section 9.6 shall survive the
termination of this Agreement.



9.7    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall, to the extent requested by the Agent, be furnished to
the Agent with sufficient counterparts so that the Agent may furnish one to each
of the Lenders.
9.8    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles,
except that any calculation or determination which is to be made on a
consolidated basis shall be made for the Borrower and the other Loan Parties.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by such Person
as an Operating Lease as of the Closing Date and any similar lease entered into
after the Closing Date by such Person shall be accounted for as obligations
relating to an Operating Lease and not as Capitalized Lease Obligations.
9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,

72

--------------------------------------------------------------------------------




enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers and the Agent on the other hand shall
be solely that of borrower and lender. Neither the Agent, the Arrangers, any LC
Issuer nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent, the Arrangers, any LC Issuer nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither the Agent, the Collateral Agent, the Arrangers, any LC
Issuer nor any Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise and whether brought by a third party or by the
Borrower or any of its Subsidiaries) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final nonappealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Collateral Agent, the
Arrangers, any LC Issuer nor any Lender shall have any liability with respect
to, and the Borrower hereby waives, releases and agrees not to sue for, any
special, indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
9.11    Confidentiality. Each of the Agent, the LC Issuers and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Agent, any LC Issuer or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Agent, any LC Issuer or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
9.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
9.13    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that the Agent and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.

73

--------------------------------------------------------------------------------




9.14    Joinder of Guarantors. If a Subsidiary is required to join this
Agreement as a Guarantor pursuant to Section 6.14 (regarding Subsidiaries)
and/or 6.13 (regarding Permitted Acquisitions) then (a) such Subsidiary shall
execute and deliver to the Agent (1) a Guarantor Joinder in substantially the
form attached hereto as Exhibit N (a “Guarantor Joinder”) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; (2) documents in the forms described in Section 4.1 modified as
appropriate to relate to such Subsidiary, including opinions of counsel with
respect to each Subsidiary; (3) documents necessary to grant and perfect first
and prior Liens (other than Permitted Liens) in favor of the Collateral Agent in
all property and assets held by such Subsidiary and in the ownership interests
in such Subsidiary, and (b) to the extent required under this Agreement, the
Loan Party which holds the ownership interest in such Subsidiary shall take such
steps as are necessary to pledge such interests pursuant to the Pledge and
Security Agreement and grant to the Collateral Agent first and prior Liens
(other than Permitted Liens) therein, except to the extent such grant of
security interests is excused or delayed under Section 6.13 of this Agreement.
In the case of any Subsidiary formed after the date of this Agreement, the Loan
Parties shall deliver such Guarantor Joinder and related documents to the Agent
within five (5) Business Days after the date of the filing of such Subsidiary’s
Articles of Incorporation if the Subsidiary is a corporation, the date of the
filing of its certificate of limited partnership if it is a limited partnership,
or the date of its organization if it is an entity other than a limited
partnership or corporation, or the closing date of the acquisition agreement in
the case of a Permitted Acquisition. Notwithstanding anything in this Agreement
to the contrary, no Subsidiary that is a Foreign Subsidiary (or a Domestic
Subsidiary owned by a Foreign Subsidiary) shall be required to become a
Guarantor hereunder or to otherwise comply with the requirements of this Section
9.14 to the extent such Subsidiary acting as a Guarantor would create adverse
tax consequences for the Borrower, provided, that unless the Collateral Agent
determines that such pledge would not, in light of the cost and expense
associated therewith, provide material credit support for the benefit of the
Lenders pursuant to legally valid, binding and enforceable pledge agreements,
each First Tier Foreign Subsidiary shall be required (by such time as is
requested by the Collateral Agent) to have 65% of its ownership interests
pledged by the Loan Party which holds the ownership interest in such First Tier
Foreign Subsidiary.
9.15    Business Days. Except as provided in the definition of “Interest Period”
in Article I above, if any provision of this Agreement or any of the other Loan
Documents requires that the Borrower perform any act (other than to make a
payment) on a day that is not a Business Day, then the action shall be deemed to
be due on the first day thereafter that is a Business Day; and in the case of a
payment, shall be due on the last Business Day prior to the date that is not a
Business Day but upon which the payment is due.
9.16    No Course of Dealing. No course of dealing between the Borrower and the
Lenders, the Agent or the Collateral Agent shall operate as a waiver of any of
the rights of the Lenders, the Agent and the Collateral Agent under any of the
Loan Documents.
9.17    Waivers by the Borrower. The Borrower hereby waives, to the extent
permitted by applicable law, (a) all presentments, demands for performances,
notices of nonperformance (except to the extent specifically required by this
Agreement or any other of the Loan Documents), protests, notices of protest and
notices of dishonor in connection with this Agreement or any Notes, (b) any
requirement of diligence or promptness on the part of any Lender in enforcement
of rights under the provisions of any of the Loan Documents, and (c) any
requirement of marshaling assets or proceeding against Persons or assets in any
particular order.
9.18    Incorporation by Reference. All schedules, annexes or other attachments
to this Agreement are incorporated into this Agreement as if set out in full at
the first place in this Agreement that reference is made thereto.
9.19    Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent, the Collateral Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Collateral
Agent) obtain possession of any such Collateral,

74

--------------------------------------------------------------------------------




such Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.
9.20    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
9.21    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby
9.22    USA Patriot Act Notification.The following notification is provided to
the Borrower pursuant to Section 326 of the Patriot Act:
ARTICLE X    

THE AGENT
10.1    Appointment; Nature of Relationship. JPMorgan is hereby re-appointed by
each of the Lenders as its contractual representative and as Collateral Agent
(herein referred to collectively in this Article X as the “Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Agent to act as the contractual representative of such Lender with the
rights and duties expressly set forth herein and in the other Loan Documents,
and each of the Lenders and the LC Issuers authorizes the Agent and Collateral
Agent to enter into an intercreditor agreement, on behalf of such Lender and
such LC Issuer (each Lender and each LC Issuer hereby agreeing to be bound by
the terms of such intercreditor agreement, as if it were a party thereto) and to
take such actions on its behalf, including execution of the

75

--------------------------------------------------------------------------------




other Loan Documents, and to exercise such powers as are delegated to the Agent
and the Collateral Agent by the terms hereof and the terms of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X. Notwithstanding the use of the
defined term “Agent,” it is expressly understood and agreed that the Agent shall
not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, and (ii) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any other Loan
Party that is communicated to or obtained by the bank servicing as Agent or any
of its Affiliates in any capacity.
10.2    Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
10.3    General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.
10.4    No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
Guarantor of any of the Obligations or of any of the Borrower’s or any such
Guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent, or as Collateral Agent, or in its
individual capacity).
10.5    Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

76

--------------------------------------------------------------------------------




10.6    Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys‑in‑fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys‑in‑fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
10.7    Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
10.8    Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(iv) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
10.9    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
10.10    Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to be remain a Lender.
10.11    Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial

77

--------------------------------------------------------------------------------




loans in the ordinary course of its business and has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Agent or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
10.12    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
10.13    Agent and Arranger Fees. The Borrower agrees to pay to the Agent and
the Arrangers, for their respective accounts, the fees agreed to by such parties
pursuant to letter agreement agreed to by such parties from time to time.
10.14    Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
10.15    Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent to cause the Collateral Agent, to execute and deliver to the
Borrower on their behalf the Security Agreement(s) and all related financing
statements and any financing statements, agreements, documents or instruments as
shall be necessary or appropriate to effect the purposes of the Security
Agreement(s).
10.16    Collateral Releases. The Lenders acknowledge that the Collateral Agent
is authorized to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral which shall be permitted by the terms of this

78

--------------------------------------------------------------------------------




Agreement (including, for example, lease, sale or other disposition of Property
permitted in Section 6.12) or of any other Loan Document or which shall
otherwise have been approved by the Required Lenders (or, if required by the
terms of Section 8.2, all of the Lenders) in writing, without further
authorization or consent from the Lenders; and without limiting any other
consents or authorizations provided by the Lenders, the Lenders hereby consent
to the Collateral Agent having and exercising that authority.
10.17    Co-Agents, Documentation Agents, Syndication Agent, etc. Neither any of
the Lenders identified in this Agreement as a “co-agent” nor any Documentation
Agent or the Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.
ARTICLE XI    

SETOFF; RATABLE PAYMENTS
11.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available, but not including funds held by a Loan Party which are held by that
Loan Party only as custodian or trustee (and in which that Loan Party does not
have a beneficial interest) such as, (by way of example and not limitation),
Horseman’s Accounts, and which are clearly labeled to indicate that such funds
are so held by the Loan Party) and any other Indebtedness at any time held or
owing by any Lender or any Affiliate of any Lender to or for the credit or
account of the Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
thereof, shall then be due.
11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XII    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, each other Loan
Party, the Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2. Any attempted assignment or transfer by
any

79

--------------------------------------------------------------------------------




party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.3. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
12.2    Participations.
12.2.1    Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower, the Agent
and the Collateral Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Notes, Commitments, Outstanding
Credit Exposure, or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Notes, Commitments, Outstanding Credit Exposure or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Notes, Commitments Outstanding Credit Exposure
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
12.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or

80

--------------------------------------------------------------------------------




Commitment in which such Participant has an interest which would require consent
of all of the Lenders pursuant to the terms of Section 8.2 or of any other Loan
Document.
12.2.3    Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of and bound by the provisions of Section 2.21 and Sections 3.1, 3.2,
3.4 and 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2 or
3.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender.
12.3    Assignments.
12.3.1    Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents; provided that no Purchaser shall be a
natural person, the Borrower or any Subsidiary or Affiliate of the Borrower.
Such assignment shall be substantially in the form of Exhibit C or in such other
form as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Loans of the assigning Lender or (unless each of the Borrower and
the Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
outstanding Loans (if the Commitment has been terminated) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.
12.3.2    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (and the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Agent within five (5) Business Days after having received notice thereof),
provided that the consent of the Borrower shall not be required if a Default has
occurred and is continuing. The consent of the Agent shall be required for each
assignment. Any consent required under this Section 12.3.2 shall not be
unreasonably withheld or delayed.
12.3.3    Effect; Effective Date. Upon (i) delivery to the Agent of an
assignment, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent (payable by a party other than a
Loan Party) for processing such assignment (unless such fee is waived by the
Agent), such assignment shall become effective on the effective date specified
in such assignment. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such

81

--------------------------------------------------------------------------------




Purchaser without any further consent or action by the Borrower, the Lenders or
the Agent. In the case of an assignment covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
12.3.4    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
12.5    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
ARTICLE XIII    

NOTICES
13.1    Notices. (a) Except as otherwise permitted by Section 2.10 with respect
to borrowing notices, all notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: in
the case of the Borrower, any other Loan Party, the Lenders, the LC Issuers, the
Swing Line Lender or the Agent, at its address or facsimile number set forth
below:
(i) if to the Borrower, to it at 600 N. Hurstbourne Parkway, Suite 400,
Louisville, Kentucky 40222, Attention of General Counsel (Telecopy No. (502)
394-1160; Telephone No. (502) 636-4429);



82

--------------------------------------------------------------------------------




(ii) if to any Loan Party (other than the Borrower), to it, c/o the Borrower, at
600 N. Hurstbourne Parkway, Suite 400, Louisville, Kentucky 40222, Attention of
General Counsel (Telecopy No. (502) 394-1160; Telephone No. (502) 636-4429);


(iii) if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Awri
McKee (Telecopy No. (888) 303-9732),with a copy to JPMorgan Chase Bank, N.A.,
416, West Jefferson Street, Louisville, Kentucky 40202 Attention of H. Joseph
Brenner (Telecopy No. (502) 566-3614);


(iv) if to JPMorgan as an LC Issuer, to it at JPMorgan Chase Bank, N.A., Loan
Operations, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of
Cristie Pisowicz (Telecopy No. (877) 242-0410);


(v) if to PNC Bank as an LC Issuer, to it at PNC Bank, National Association, 500
West Jefferson Street, Louisville, Kentucky 40202, Attention of Charles Noon
(Telecopy No. (502) 581-3355);


(vi) if to the Swing Line Lender, to it at PNC Bank, National Association, 500
West Jefferson Street, Louisville, Kentucky 40202, Attention of Charles Noon
(Telecopy No. (502) 581-3355); and


(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


(b)    Each such notice, request or other communication shall be effective (i)
if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when delivered (or, in the case of electronic transmission, received) at
the address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.


13.2    Change of Address. The Borrower, any other Loan Party, the Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XIV    

COUNTERPARTS; INTEGRATION; EFFECTIVENESS
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Article IV, this Agreement shall become effective when it shall have
been executed by the Borrower, the Agent, the Collateral Agent, the LC Issuers,
the Lenders and the Departing Lenders and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
such parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
ARTICLE XV    

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

83

--------------------------------------------------------------------------------




15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
COMMONWEALTH OF KENTUCKY, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON‑EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR COMMONWEALTH OF
KENTUCKY COURT SITTING IN LOUISVILLE, KENTUCKY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE COLLATERAL AGENT, ANY LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
AGENT, ANY LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN LOUISVILLE, KENTUCKY.
15.3    WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, EACH LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.


[THE BALANCE OF THIS PAGE IS BLANK
AND SIGNATURES BEGIN ON THE FOLLOWING PAGE.]





84

--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders, the Departing
Lenders, the LC Issuers, the Collateral Agent and the Agent have executed this
Agreement as of the date first above written.


CHURCHILL DOWNS INCORPORATED


By:____________________________________
Name:
Title:




GUARANTORS:


CHURCHILL DOWNS MANAGEMENT COMPANY, LLC, as a Guarantor


By                         
Name:
Title:




CHURCHILL DOWNS INVESTMENT COMPANY, as a Guarantor


By                         
Name:
Title:




CALDER RACE COURSE, INC., as a Guarantor


By                         
Name:
Title:

Signature Page to
Third Amended and Restated Credit Agreement
Churchill Downs Incorporated et al



--------------------------------------------------------------------------------




TROPICAL PARK, LLC, as a Guarantor


By                         
Name:
Title:




ARLINGTON PARK RACECOURSE, LLC, as a Guarantor


By                         
Name:
Title:




ARLINGTON OTB CORP., as a Guarantor


By                         
Name:
Title:




QUAD CITY DOWNS, INC., as a Guarantor


By                         
Name:
Title:




CHURCHILL DOWNS LOUISIANA HORSERACING COMPANY, L.L.C., as a Guarantor


By                         
Name:
Title:




CHURCHILL DOWNS LOUISIANA VIDEO POKER COMPANY, L.L.C., as a Guarantor


By                         
Name:
Title:



Signature Page to
Third Amended and Restated Credit Agreement
Churchill Downs Incorporated et al



--------------------------------------------------------------------------------




VIDEO SERVICES, L.L.C., as a Guarantor


By                         
Name:
Title:




CHURCHILL DOWNS TECHNOLOGY INITIATIVES COMPANY, as a Guarantor


By                         
Name:
Title:




HCRH, LLC, as a Guarantor


By                         
Name:
Title:


                
SW GAMING LLC, as a Guarantor


By                         
Name:
Title:




UNITED TOTE COMPANY, as a Guarantor


By                         
Name:
Title:






YOUBET.COM, LLC, as a Guarantor


By                         
Name:
Title:










MAGNOLIA HILL, LLC, as a Guarantor


By                         
Name:
Title:

Signature Page to
Third Amended and Restated Credit Agreement
Churchill Downs Incorporated et al



--------------------------------------------------------------------------------








CHURCHILL DOWNS RACETRACK, LLC, as a Guarantor


By                         
Name:
Title:




CDTC LLC, as a Guarantor


By                         
Name:
Title:




MVGR, LLC, as a Guarantor


By                         
Name:
Title:

Signature Page to
Third Amended and Restated Credit Agreement
Churchill Downs Incorporated et al



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as an LC Issuer, as Administrative Agent and as
Collateral Agent




By:____________________________________
Name:
Title:




PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender, as Swing Line Lender, as an LC Issuer and as
Syndication Agent




By:____________________________________
Name:
Title:




[OTHER LENDERS TO COME],
as a Lender




By:____________________________________
Name:
Title:





Signature Page to
Third Amended and Restated Credit Agreement
Churchill Downs Incorporated et al



--------------------------------------------------------------------------------








COMMITMENT SCHEDULE




LENDER
COMMITMENT


 
 
JPMORGAN CHASE BANK, N.A.
$94,000,000
 
 
PNC BANK, NATIONAL ASSOCIATION
$94,000,000
 
 
U.S. BANK, NATIONAL ASSOCIATION
$87,000,000
 
 
FIFTH THIRD BANK
$75,000,000
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
$75,000,000
 
 
BRANCH BANKING AND TRUST COMPANY
$75,000,000
 
 
 
 
AGGREGATE COMMITMENT
$500,000,000
 
 















--------------------------------------------------------------------------------






PRICING SCHEDULE




Applicable Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Eurodollar Rate
1.125%
1.25%
1.50%
2.00%
2.50%
3.00%
Floating Rate
0.125%
0.25%
0.50%
1.00%
1.50%
2.00%



Applicable Fee Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Commitment Fee
0.175%
0.20%
0.25%
0.30%
0.35%
0.45%





For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Total Leverage
Ratio is less than 1.00 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Total Leverage Ratio
is greater than or equal to 1.00 to 1.00 and less than 1.75 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Total Leverage Ratio is greater than or equal to 1.75 to 1.00 and less than 2.50
to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Total Leverage Ratio is greater than or equal to 2.50 to
1.00 and less than 3.25 to 1.00.


“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Total Leverage Ratio is greater than or equal to 3.25 to
1.00 and less than 4.00 to 1.00.


“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.


“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status and Level VI Status.


If at any time the Borrower fails to deliver the Financials to the Agent on or
before the date such statements or certificates are due, Level VI Status shall
be deemed applicable for the period commencing






--------------------------------------------------------------------------------




five (5) business days after such required date of delivery and ending on the
date which is five (5) business days after such statements or certificates are
actually delivered, after which the Status shall be determined in accordance
with the table above as applicable.


Except as otherwise provided in the paragraph below, adjustments, if any, to the
Status then in effect shall be effective five (5) business days after the Agent
has received the applicable financial statements and certificates (it being
understood and agreed that each change in Status shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).


Notwithstanding the foregoing, Level II Status shall be deemed to be applicable
until the Agent’s receipt of the applicable financial statements for the
Borrower’s fiscal quarter ending on or about March 31, 2013 (unless such
financial statements demonstrate that Level III Status, Level IV Status, Level V
Status or Level VI Status should have been applicable during such period, in
which case such other Status shall be deemed to be applicable during such
period) and adjustments to the Status then in effect shall thereafter be
effected in accordance with the preceding paragraphs.




